Exhibit 10.6

 



 

 

PUBLIC SECTOR PENSION INVESTMENT BOARD

 

and

 

PATTERN ENERGY GROUP INC.

 

 

 

 

 

 

JOINT VENTURE AGREEMENT

 

 

 

 

 

JUNE 16, 2017

 

 

 

TABLE OF CONTENTS

 

 

Page

 

Article 1   Definitions and Interpretation 2     Section 1.01. Definitions. 2  
    Article 2   Representations and Warranties of the JV Participants 10    
Section 2.01. Authority; Validity of Agreements; No Violations. 10 Section 2.02.
No Proceedings. 11 Section 2.03. Consents and Approvals. 11 Section 2.04.
Brokers and Finders. 11       Article 3   Joint Asset Acquisitions 11    
Section 3.01. PSP Co-Invest Right. 11 Section 3.02. Joint Acquisition
Documentation. 16 Section 3.03. Joint Acquisition Executory Period. 19 Section
3.04. Expiration of Co-Investment Right. 24 Section 3.05. No Amendment to
Purchase Rights Agreements. 26 Section 3.06. Non-Reliance. 26 Article 4  
Additional Agreements 27     Section 4.01. Confidentiality. 27 Section 4.02.
Construction Bridge Financing. 29 Section 4.03. Valuation Support. 29 Section
4.04. Appointment of PSP Designee. 30 Section 4.05. PSP Standstill Obligations.
30 Section 4.06. Joint M&A Coordination. 32 Section 4.07. Piggyback Canadian
Prospectus – Filing in Québec. 32 Section 4.08. Certain Rights Regarding Certain
Agreements. 32       Article 5   Miscellaneous 33     Section 5.01. Amendments;
Extension; Waiver. 33 Section 5.02. Rules of Construction. 33 Section 5.03.
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. 34 Section 5.04.
Entire Agreement. 34 Section 5.05. Severability. 35 Section 5.06. No
Partnership. 35

 



i 

 

 

Section 5.07. Notices. 36 Section 5.08. Costs and Expenses. 37 Section 5.09.
Term. 37 Section 5.10. Successors and Assigns. 37 Section 5.11. No Third-Party
Beneficiaries. 37 Section 5.12. Enforcement. 38 Section 5.13. Counterparts. 38

 

 

Exhibit A: Purchase Rights Agreements 

Exhibit B: Sponsor Services Agreement 

Exhibit C: Form of Joint Acquisition PSA 

Exhibit D: Joint Acquisition Governance 

Exhibit E: Construction Financing Terms 

Exhibit F: Material Contracts

 

 



ii 

 

 



JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT (the “Agreement”) made as of June 16, 2017,

 

B E T W E E N:

 

PUBLIC SECTOR PENSION INVESTMENT BOARD, an Entity having its registered office
at 1250 Rene-Levesque Blvd. West, Suite 1400, Montreal, Quebec, H3B 5E9, Canada
(hereinafter referred to as “PSP”),

 

– and –

 

PATTERN Energy group INC., a Delaware corporation having its principal executive
offices at Pier 1, Bay 3, San Francisco, California, 94111, United States
(hereinafter referred to as “PEGI”).

 

WHEREAS, PEGI and PSP (each a “JV Participant” and collectively, the “JV
Participants”) have agreed to jointly own certain assets (to the extent
contemplated in this Agreement) acquired through PEGI’s rights of first offer
with Pattern Energy Group LP, a Delaware limited partnership (“Pattern
Development 1.0”), and with Pattern Energy Group 2 LP, a Delaware limited
partnership (“Pattern Development 2.0”), pursuant to those certain amended and
restated Purchase Rights Agreements, dated as of the date hereof, by and between
PEGI and Pattern Development 1.0 and Pattern Development 2.0, respectively, and
attached hereto as Exhibits A-1 and A-2, respectively (each, a “Purchase Rights
Agreement” and collectively, the “Purchase Rights Agreements”);

 

WHEREAS, PSP and Pattern Development 1.0 have entered into that certain
Securities Purchase Agreement, dated as of the date hereof, pursuant to which
PSP shall acquire 8,700,000 shares of Class A common stock, $0.01 par value per
share, of PEGI (the “PEGI Share Acquisition” and such shares, the “PSP PEGI
Shares”);

 

WHEREAS, (i) PEGI, PSP and Pattern Development 1.0 have entered into that
certain Purchase and Sale Agreement, dated as of the date hereof, regarding the
Meikle Project (as defined therein), pursuant to which PSP and PEGI shall
jointly acquire the Meikle Project from Pattern Development 1.0, (ii) PEGI, PSP
and Pattern Development 1.0 have entered into that certain Purchase and Sale
Agreement, dated as of the date hereof, regarding the Mont Sainte-Marguerite
Project (as defined therein), pursuant to which PSP and PEGI shall jointly
acquire the Mont Sainte-Marguerite Project from Pattern Development 1.0 and
(iii) PEGI and PSP have entered into that certain Purchase and Sale Agreement,
dated as of the date hereof, regarding the Panhandle 2 Project (as defined
therein), pursuant to which PSP shall acquire 49% of the B Interest (as defined
therein) of the Panhandle 2 Project from PEGI (such purchase and sale
agreements, the “Initial Acquisition PSAs” and such projects, the “Initial
Acquisition Projects”);

 

 

 

WHEREAS, PEGI and PSP have entered into that certain Sponsor Services Agreement
(the “Sponsor Services Agreement”), dated as of the date hereof, which is
attached hereto as Exhibit B, pursuant to which PEGI will provide certain
services to each Subject Project Company (as defined herein); and

 

NOW THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), it is hereby agreed as follows:

 

Article 1
Definitions and Interpretation

 

Section 1.01.      Definitions.

 

Where used in this Agreement, the following terms shall have the following
meanings, respectively:

 

“96% Call Right” has meaning set forth in ‎Section 3.01(d);

 

“Accepted First Offer” has the meaning set forth in ‎Section 3.01(c);

 

“Affiliate” means, in respect of a party, any Person that as at the time
determined, (i) Controls such party, (ii) is Controlled by such party, or
(iii) is Controlled by the same Person that Controls such party; provided that
(x) no Subject Project Company shall be deemed an Affiliate of either PEGI or
PSP for any purpose hereunder, (y) neither Pattern Development 1.0 nor Pattern
Development 2.0 shall be deemed an Affiliate of either PEGI or PSP for any
purpose hereunder and (z) No JV Participant shall be deemed an Affiliate of the
other JV Participant for any purpose hereunder;

 

“Applicable Law” means:

 

(a)       applicable federal, state, provincial or municipal laws,
orders-in-council, bylaws, codes, rules, policies, regulations and statutes;

 

(b)       applicable orders, decisions, codes, judgments, rules, injunctions,
decrees, awards and writs of any Governmental Authority;

 

(c)       applicable rulings and conditions of any license, permit, certificate,
registration, authorization, consent and approval issued by a Governmental
Authority; and

 

(d)       any requirements under or prescribed by applicable common laws;

 

“Assigned Final Offer Rights” has the meaning set forth ‎Section 3.01(d);

 

“Business Day” means any day other than a Saturday, Sunday or federal holiday in
San Francisco, California, USA or Montreal, Quebec, Canada;

 

 2

 

“Call Participation Offer” has the meaning set forth in ‎Section 3.01(e);

 

“Change in Tax Law” means a change in any Applicable Law relating to Taxes or
any interpretation thereof pursuant to which either (i) the PSP Investment
Entity becomes a Disqualified Tax-Exempt Person, or (ii) PSP (or if applicable,
any Canadian intermediate parent that is a Subsidiary of PSP) becomes exempt
from U.S. federal withholding Tax, other than through modification of the Tax
Treaty;

 

“Code” means the Internal Revenue Code of 1986, as amended;

 

“Co-Investment Amount” means the sum of (without duplication) (i) the aggregate
purchase price to be paid by PSP pursuant to each Joint Acquisition Acceptance,
(ii) the aggregate purchase price set forth in each Final Rights Project Offer
submitted by PSP that is accepted by the Subject Project Interest Seller, (iii)
the aggregate purchase price to be paid by PSP in the Initial Acquisitions
pursuant to the Initial Acquisition PSAs and (iv) the aggregate purchase price
to be paid by PSP pursuant to any transactions under ‎Section 3.01(i) or
‎Section 3.01(k), in each case taking into account any “make whole” payments,
increases in purchase price, purchase price adjustments, indemnification
payments or payments pursuant to any other compensation mechanics made by PSP or
its Affiliates to a Subject Project Interest Seller or PEGI or their respective
Affiliates in connection with any such acquisitions arising from or relating to
PSP investing in a Canadian Subject Project Interest as a tax-exempt Canadian
Crown Corporation as opposed to as a Non-Tax-Exempt Person. In the event the
purchase price to be paid by PSP under a Joint Acquisition Acceptance, Final
Rights Project Offer, Initial Acquisition PSA or transaction under ‎Section
3.01(i) is included in the calculation of the Co-Investment Amount and PSP’s
participation in the transaction contemplated thereby is terminated without a
closing occurring, then the Co-Investment Amount shall be reduced by the amount
of the purchase price that was to be paid by PSP;

 

“Co-Investment Right Termination Event” has the meaning set forth in ‎Section
3.04(a);

 

“Competitively Sensitive Information” has the meaning set forth in ‎Section
4.01(b);

 

“Confidential Information” has the meaning set out in ‎Section 4.01(a);

 

“Contract” means any agreement, indenture, contract, purchase order, lease,
sublease, deed of trust, license, option or instrument, in any case, whether
written or oral;

 

“Control” or “control” means, with respect to any Person at any time,
(i) holding, whether directly or indirectly, as owner or other beneficiary
(other than solely as the beneficiary of an unrealized security interest)
securities or ownership interests of that Person carrying votes or ownership
interests sufficient to elect or appoint more than 50% of the individuals who
are responsible for the supervision or management of that Person, or (ii) the
exercise of de facto control of that Person, whether direct or indirect and

 

 3

 

whether through the ownership of securities or ownership interests or by
Contract, trust or otherwise, and “Controlled” and “Controlling” have
corresponding meanings;

 

“Covered First Offer” has the meaning set forth in ‎Section 3.01(b);

 

“Covered Subject Project Interest” means a Subject Project Interest, other than
an Excluded Subject Project Interest or a Prior Project Interest;

 

“Covered Project” means any Project (as defined in the Purchase Rights Agreement
with Pattern Development 1.0 or Pattern Development 2.0, as applicable) that is
not located in Japan and that is not underlying a Prior Project Interest;

 

“Covered Project Transfer Notice” has the meaning set forth in ‎Section 3.01(a);

 

“Cure Notice” has the meaning set forth in ‎Section 3.03(c);

 

“Diligence Materials” has the meaning set forth in ‎Section 3.01(g);

 

“Diligence Period” has the meaning set forth in ‎Section 5.04(b);

 

“Disclaiming Party” has the meaning set forth in ‎Section 5.04(b);

 

“Disqualified Tax-Exempt Person” means any Person that is treated as (i) a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.

 

“Documentation Period” has the meaning set forth in ‎Section 3.02(c);

 

“Early Closing Acceptance Period” has the meaning set forth in ‎Section 3.03(e);

 

“Early Closing Date” has the meaning set forth in ‎Section 3.03(e);

 

“Early Closing Notice” has the meaning set forth ‎Section 3.03(d);

 

“Early Closing Waived Conditions” has the meaning set forth in ‎Section 3.03(e);

 

“Encumbrance” means any mortgage, lien, encumbrance, charge, pledge, assignment
by way of security, security interest, title retention, preferential right or
trust arrangement, easement or any other security arrangement or any other
arrangement having the same effect;

 

“Entity” means any Person other than a natural Person;

 

“Exchange Act” has the meaning set forth in ‎Section 4.05;

 

“Excluded Declination” has the meaning set forth in ‎Section 3.04(a)(ii);

 

“Excluded Subject Project Interest” means any Subject Project Interest for a
Subject Project Company that is located in Japan;

 

 4

 

“Expected Closing Date” has the meaning set forth in ‎Section 3.03(a);

 

“Failed Condition Closing Notice” has the meaning set forth in ‎Section 3.03(d);

 

“Failed Condition Event” has the meaning set forth in ‎Section 3.03(d);

 

“Failed Condition Waiver Certification” has the meaning set forth in ‎Section
3.03(d);

 

“Final Rights Project Offer” has the meaning set forth in the Purchase Rights
Agreements;

 

“Final Offer Notice” has the meaning set forth in ‎Section 3.01(d);

 

“First Nations” means any governing body of any first nations, Métis and/or
indigenous and/or aboriginal tribe(s) and/or band(s)

 

“First Rights Project Offer” has the meaning set forth in the Purchase Rights
Agreements;

 

“First Rights Offer Period” has the meaning set forth in the Purchase Rights
Agreements;

 

“First Rights Project Declination” has the meaning set forth in the Purchase
Rights Agreements;

 

“Fiscal Year” means every 12-month period beginning on January 1 and ending on
December 31;

 

“Form Joint Acquisition PSA” has the meaning set forth in ‎Section 3.02(a);

 

“GAAP” means the accounting principles generally accepted in the United States
of America;

 

“Governing Documents” means, with respect to any Entity that is a corporation,
its articles or certificate of incorporation or memorandum and articles of
association, as the case may be, its bylaws and its shareholders’ agreement;
with respect to any Entity that is a limited partnership, its certificate of
limited partnership and its limited partnership or operating agreement; with
respect to any Entity that is a limited liability company, its certificate of
formation and its limited liability company or operating agreement; with respect
to any Entity that is a trust or similar Entity, its declaration or agreement of
trust or its constituent document; and with respect to any other Entity, its
comparable organizational documents, in each case, as has been amended or
restated;

 

“Governmental Authority” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any

 

 5

 

corporation or other entity owned or controlled by any of the foregoing) acting
in a regulatory capacity and having jurisdiction over the matter or Person in
question;

 

“Hold Period” has the meaning set forth in ‎Section 4.05(b);

 

“Independent Tax Advisor” means a nationally recognized accounting firm mutually
acceptable to both JV Participants;

 

“Initial Acquisitions” means the acquisitions of the Initial Acquisition
Projects contemplated by the Initial Acquisition PSAs;

 

“Initial Acquisition Projects” has the meaning set forth in the preamble to this
Agreement;

 

“Initial Acquisition PSAs” has the meaning set forth in the preamble to this
Agreement;

 

“Joint Acquisition” has the meaning set forth in ‎Section 3.02(a);

 

“Joint Acquisition Acceptance” has the meaning set forth in ‎Section 3.01(f);

 

“Joint Acquisition Closing” has the meaning set forth in ‎Section 3.03(a);

 

“Joint Acquisition Declination” has the meaning set forth in ‎Section 3.01(f);

 

“Joint Acquisition Election Period” has the meaning set forth in ‎Section
3.01(f);

 

“Joint Acquisition Executory Period” has the meaning set forth in ‎Section
3.03(a);

 

“Joint Acquisition Governance Agreements” has the meaning set forth in ‎Section
3.02(b);

 

“Joint Acquisition Offer” has the meaning set forth in ‎Section 3.01(c);

 

“Joint Acquisition PSA” has the meaning set forth in ‎Section 3.02(a);

 

“Joint Acquisition Termination” has the meaning set forth in ‎Section 3.03(a);

 

“JV Participants” has the meaning set forth in the preamble to this Agreement;

 

“Material Contracts” means, in respect of each Subject Project Interest jointly
acquired by PSP and PEGI, Contracts of the types described in Exhibit F;

 

“Meikle Governance Agreements” means (i) the Meikle Wind Energy Limited
Partnership Amended and Restated Limited Partnership Agreement among an
Affiliate of Pattern, an Affiliate of PSP and Meikle Wind Energy Corp. and (ii)
the Meikle Wind Energy Corp. Shareholder Agreement among an Affiliate of
Pattern, an Affiliate of PSP

 

 6

 

and Meikle Wind Energy Corp., the forms of which are attached to the Joint
Acquisition PSA for the Meikle wind project dated on or about the date of this
Agreement;

 

“MW” means megawatt, a unit of power equal to one million watts;

 

“Non-Competition Agreement” means the Second Amended and Restated
Non-Competition Agreement among Pattern Development 1.0, PEGI and Pattern
Development 2.0;

 

“Non-Tax-Exempt Person” means in respect of a Canadian project, any Person that
is not exempt from Canadian federal income taxation under Section 149 of the
Income Tax Act (Canada);

 

“Outside Closing Date” means the Outside Closing Date as it will be defined in
each Joint Acquisition PSA.

 

“Pattern Development 1.0” has the meaning set forth in the preamble to this
Agreement;

 

“Pattern Development 2.0” has the meaning set forth in the preamble to this
Agreement;

 

“PEGI” has the meaning set forth in the preamble to this Agreement;

 

“PEGI Board” means the board of directors of PEGI;

 

“PEGI Confidential Information” has the meaning set forth in ‎Section 4.01(a);

 

“PEGI NGC” means the nominating, governance and compensation committee of the
PEGI Board;

 

“PEGI Purchase Declination” has the meaning set forth in ‎Section 3.01(b);

 

“PEGI Share Acquisition” has the meaning set forth in the preamble to this
Agreement;

 

“PEGI Solo PSA” has the meaning set forth in ‎Section 3.01(f).

 

“Permitted Transferee” means, with respect to any Person, a Controlled Affiliate
of such Person; provided that, with respect to PSP, none of its portfolio
companies or other investments shall be deemed a Permitted Transferee;

 

“Person” means an individual, partnership, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
pension fund, bank, trust company, loan company, insurance company, land trust,
business trust or other organization, whether or not legal Entities, and any
Governmental Authority and any political subdivision thereof;

 

“Prior Project Interest” has the meaning set forth in ‎Section 3.03(f);

 

 7

 

“Proceeding” means any judicial, administrative or arbitral action, cause of
action, suit, claim, demand, citation, summons, subpoena, investigation of which
the party being investigated has received written notice, examination or audit
of which the party in question has received written notice, whether civil,
criminal or regulatory, in law or in equity, in each case by, on behalf of,
before or involving any court, tribunal, arbitrator or other Governmental
Authority;

 

“Project Transfer Notice” has the meaning set forth in the Purchase Rights
Agreements;

 

“PSA Failure” has the meaning set forth in ‎Section 3.03(c);

 

“PSP” has the meaning set forth in the preamble to this Agreement;

 

“PSP Closing Conditions” has the meaning set forth in ‎Section 3.03(e);

 

“PSP Co-Invest Percentage” means, with respect to any Joint Acquisition, the
percentage of the Subject Project Interest that PEGI offers to PSP for PSP to
acquire pursuant to the applicable Joint Acquisition Offer of Call Participation
Offer; provided that (i) the PSP Co-Invest Percentage shall in no event be less
than thirty percent (30%), and (ii) if the percentage of the Subject Project
Interest that PEGI offers to PSP is greater than thirty percent (30%), then PSP
shall, at the time it delivers a Joint Acquisition Acceptance, elect whether the
PSP Co-Invest Percentage related to the applicable Subject Project Interest
shall equal (x) the percentage of the Subject Project Interest that PEGI offered
to PSP or (y) thirty percent (30%) (and if PSP fails to so make such an
election, the PSP Co-Invest Percentage for such Subject Project Interest shall
equal the percentage offered by PEGI);

 

“PSP Co-Invest Rights” has the meaning set forth in ‎Section 3.04(a);

 

“PSP Compliance Date” means the date on which PSP notifies PEGI in writing that
the appointment of the PSP Designee to the PEGI Board will not constitute a
breach (or potential breach) of any Applicable Law to which PSP or any of its
Affiliates is subject;

 

“PSP Confidential Information” has the meaning set forth in ‎Section 4.01(c);

 

“PSP Designee” means the individual designated by PSP and communicated to PEGI
contemporaneously with the entering into of this Agreement or, if such
individual is unwilling or unable to serve as the PSP Designee, such other
individual as PSP may designate and that is acceptable to the PEGI NGC;

 

“PSP Early Closing Acceptance” has the meaning set forth in ‎Section 3.03(e);

 

“PSP Early Closing Declination” has the meaning set forth in ‎Section 3.03(e);

 

“PSP Investment Entity” has the meaning set forth in ‎Section 3.02(e);

 

 8

 

“PSP MW” means, with respect to any Subject Project Interest, the total MW of
such Subject Project Interest multiplied by the applicable PSP Co-Invest
Percentage.

 

“PSP Partial Acceptance” has the meaning set forth in ‎Section 3.03(e);

 

“PSP PEGI Shares” has the meaning set forth in the preamble to this Agreement;

 

“PSP Required Consents” has the meaning set forth in ‎Section 3.02(a);

 

“Purchase Price” has the meaning set forth in Exhibit C;

 

“Purchase Price Adjustment” has the meaning set forth in Exhibit C;

 

“Purchase Rights Agreement” has the meaning set forth in the preamble to this
Agreement;

 

“Registration Rights Agreement” means the Registration Rights Agreement between
Pattern Development 1.0 and PEGI, dated as of October 2, 2013;

 

“Representatives” has the meaning set forth in ‎Section 4.01(a);

 

“SEC” has the meaning set forth in ‎Section 4.05;

 

“Standstill Period” has the meaning set forth in ‎Section 4.05;

 

“Status Schedule” has the meaning set forth in ‎Section 3.04(c);

 

“Status Schedule Objection Notice” has the meaning set forth in ‎Section
3.04(c);

 

“Subject Project Company” means with respect to any Subject Project Interest,
the Entity the ownership of which is represented by such Subject Project
Interest;

 

“Subject Project Interest” has the meaning set forth in the Purchase Rights
Agreements;

 

“Subject Project Interest Seller” has the meaning set forth in ‎Section 3.01(b);

 

“Subsidiary” means, with respect to any Entity, any other Entity of which such
Entity (either alone or through or together with any other Subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such legal Entity;

 

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by any Person), together with any interest, penalty, addition to tax or
additional amount, and any liability for any of the foregoing as transferee and
(ii) liability for the payment of any amount as a result of being party to any
agreement or arrangement (whether or not written) entered into for the
allocation, apportionment, sharing or assignment of any tax

 

 9

 

liability or benefit, or the transfer or assignment of income, revenues,
receipts, or gains for the purpose of determining any Person’s tax liability;

 

“Tax Loss” means (i) any Tax and (ii) any economic damages or losses relating to
Tax, including but not limited to those attributable to unavailability or
deferral of any Tax loss, deduction or credit, any indemnification or make-whole
payments made to any Person, and any economic adjustment under any tax equity,
joint venture or other arrangement (including any delay or reduction in any
allocation of profits, loss and/or tax attributes or any distribution of cash or
proceeds from any Subject Project Company or a holding vehicle thereof).

 

“Tax Treaty” means the United States–Canada Income Tax Convention.

 

“Valuation Expert” has the meaning set forth in ‎Section 3.01(k).

 

Article 2
Representations and Warranties of the JV Participants

 

Each JV Participant hereby represents and warrants to the other JV Participant
as follows:

 

Section 2.01.      Authority; Validity of Agreements; No Violations.

 

(a)             Such JV Participant has the necessary power and authority or
legal capacity, as applicable, to execute and deliver this Agreement and each
other agreement contemplated hereby to which such JV Participant is or will be a
party, and to perform such JV Participant’s obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement and each other agreement contemplated hereby to which such JV
Participant is or will be a party is, or will be, duly and validly executed and
delivered by such JV Participant and upon execution will constitute (assuming
due authorization, execution and delivery by each of the other parties thereto),
a valid and legally binding obligation of such JV Participant, enforceable
against such JV Participant in accordance with its terms, except as may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights or by
general principles of equity, whether such enforceability is considered in a
court of law, a court of equity or otherwise.

 

(b)             The execution, delivery and performance of this Agreement and
any other agreement contemplated hereby to which such JV Participant is or will
be a party, and the consummation by such JV Participant of the transactions
contemplated hereby and thereby, will not, with or without the giving of notice,
the passage of time or both: (i) violate any Applicable Law; (ii) result in a
breach by such JV Participant of, conflict with, result in a termination of,
contravene or constitute a default (or give rise to any right of termination,
cancellation, payment or acceleration) under, any of the terms, conditions or
provisions of any Contract or other instrument or obligation to which such JV
Participant is a party, or by which such JV Participant or any of its properties
or assets

 

 10

 

may be bound; (iii) conflict with, or result in a breach of, the Governing
Documents of such JV Participant, or (iv) result in the creation of any
Encumbrance upon such JV Participant’s properties or assets, except, in the case
of clauses ‎(i), ‎(ii) and ‎(iv), as would not, individually or in the
aggregate, reasonably be expected to prevent or materially impair or materially
delay the ability of such JV Participant to perform its obligations hereunder or
under any other agreement contemplated hereby on a timely basis.

 

(c)             Such JV Participant is duly organized and is validly existing
and in good standing under the laws of its jurisdiction of organization.

 

Section 2.02.      No Proceedings.

 

There is no Proceeding pending or, to the knowledge of such JV Participant,
threatened, against such JV Participant that, individually or in the aggregate,
would reasonably be expected to prevent or materially impair or materially delay
the ability of such JV Participant to perform its obligations hereunder or under
any other agreement contemplated hereby on a timely basis.

 

Section 2.03.      Consents and Approvals.

 

Except for consents, the failure of which to obtain would not, individually or
in the aggregate, reasonably be expected to prevent, materially impair or
materially delay the ability of such JV Participant to perform its obligations
hereunder or under any other agreement contemplated hereby (other than a Joint
Acquisition PSA or an Initial Acquisition PSA) on a timely basis, such JV
Participant is not required to obtain any consent in connection with the
execution, delivery and performance of this Agreement and any other agreement
contemplated hereby (other than a Joint Acquisition PSA or an Initial
Acquisition PSA) to which such JV Participant is or shall be a party.

 

Section 2.04.      Brokers and Finders.

 

No agent, broker, financial advisor or other intermediary acting on behalf of
such JV Participant is, or will be, entitled to any broker’s commission,
finder’s fees or similar payment in connection with the transactions
contemplated hereby (other than any Joint Acquisition or any Initial
Acquisition) from any Person other than such JV Participant.

 

Article 3
Joint Asset Acquisitions

 

Section 3.01.      PSP Co-Invest Right.

 

(a)             From the date hereof until the first occurrence of a
Co-Investment Right Termination Event, promptly after receipt by PEGI of a
Project Transfer Notice with respect to a Covered Subject Project Interest from
either Pattern Development 1.0 or Pattern Development 2.0, as applicable, under
a Purchase Rights Agreement (each, a “Covered Project Transfer Notice”), PEGI
shall promptly deliver to PSP a copy of the

 

 11

 

Covered Project Transfer Notice. For the avoidance of doubt, nothing in this
‎Article 3 shall give PSP any rights with respect to an Excluded Subject Project
Interest.

 

(b)             If (i) PEGI (in its sole discretion) delivers a First Rights
Project Offer regarding a Covered Project Transfer Notice (the “Covered First
Offer”) to Pattern Development 1.0 or Pattern Development 2.0 (as applicable,
the “Subject Project Interest Seller”), then PEGI shall promptly deliver written
notice to PSP informing PSP that it has delivered a First Rights Project Offer
with respect to the applicable Subject Project Interest (which notice, for the
avoidance of doubt, shall not include a copy of the First Rights Project Offer
or any of the terms or conditions thereof) or (ii) PEGI (in its sole discretion)
delivers a First Rights Project Declination regarding a Covered Project Transfer
Notice to the Subject Project Interest Seller (the “PEGI Purchase Declination”),
then PEGI shall promptly deliver a copy of such First Rights Project Declination
to PSP; provided that PEGI shall not, without the prior written consent of PSP,
deliver a Covered First Offer or a PEGI Purchase Declination prior to the
expiration of the applicable First Rights Offer Period.

 

(c)             If a Subject Project Interest Seller accepts (or is deemed to
have accepted) a Covered First Offer under the applicable Purchase Rights
Agreement (an “Accepted First Offer”) then PEGI shall promptly give PSP written
notice (the “Joint Acquisition Offer”) setting forth (i) a copy of the
applicable First Rights Project Offer and (ii) the PSP Co-Invest Percentage
offered by PEGI.

 

(d)             If (i) the Subject Project Interest Seller rejects a Covered
First Offer for a Subject Project Interest under the applicable Purchase Rights
Agreement or (ii) PEGI delivers, or is deemed to have delivered, a PEGI Purchase
Declination with respect to such Subject Project Interest under the applicable
Purchase Rights Agreement then PEGI shall provide prompt written notice thereof
to PSP (a “Final Offer Notice”) and PEGI shall (and hereby does) automatically
and without any further action assign to PSP PEGI’s right to make a Final Rights
Project Offer under such Purchase Rights Agreement with respect to such Subject
Project Interest (the “Assigned Final Offer Rights”). In furtherance of the
foregoing, PEGI shall reasonably cooperate with PSP to allow PSP to make, as an
assignee of the Assigned Final Offer Rights, a Final Rights Project Offer for
such Subject Project Interest under and in accordance with the terms of such
Purchase Rights Agreement. For the avoidance of doubt (x) the Final Offer Notice
shall not include a copy of the First Rights Project Offer or any of the terms
or conditions thereof and (y) the Assigned Final Offer Rights shall consist
solely of PEGI’s right to submit a Final Rights Project Offer with respect to
the applicable Covered Project Transfer Notice under the applicable Purchase
Rights Agreement, and shall not include any of PEGI’s other rights under the
Purchase Rights Agreements (including without limitation (i) PEGI’s rights under
Section 3.2(d) of the Purchase Rights Agreement with Pattern Development 1.0 in
connection with the rejection of a First Rights Project Offer, (ii) PEGI’s
rights under Section 2.2(d) of the Purchase Rights Agreement with Pattern
Development 2.0 in connection with the rejection of a First Rights Project Offer
and (iii) PEGI’s rights (the “96% Call Right”) under Section 2.2(d) of the
Purchase Rights Agreement with Pattern Development 2.0), all of which are hereby
expressly retained exclusively by PEGI and shall be applicable with respect to
any Final Rights Project

 

 12

 

Offer made by PSP as if such Final Rights Project Offer made by PSP were a third
party offer, however, the Assigned Final Offer Rights will be subject to PEGI’s
rights under Section 3.2(d) of the Purchase Rights Agreement with Pattern
Development 1.0 in connection with the rejection of a Final Rights Project Offer
and Section 3.2(d) of the Purchase Rights Agreement with Pattern Development 2.0
in connection with the rejection of a Final Rights Project Offer. PSP shall
provide copies of any notices or other documents it provides to the applicable
Subject Project Interest Seller in connection with the exercise of, or otherwise
related to, the Assigned Final Offer Rights substantially concurrently with the
delivery thereof to the applicable Subject Project Interest Seller, and if PSP
(in its sole discretion) makes a Final Rights Project Offer, then PSP shall
deliver a copy of such Final Rights Project Offer to PEGI substantially
concurrently with the delivery thereof to the applicable Subject Project
Interest Seller.

 

(e)             If PEGI exercises the 96% Call Right with respect to a Covered
Subject Project Interest (including any Covered Subject Project Interest with
respect to which PSP made a Final Rights Project Offer), then PEGI shall
promptly give PSP written notice (the “Call Participation Offer”) setting forth
(i) a copy of the applicable First Rights Project Offer that was rejected by
Pattern Development 2.0, (ii) the applicable purchase price for the Covered
Subject Project Interest, which shall equal 96% of the purchase price set forth
in the rejected First Rights Project Offer and (iii) the PSP Co-Invest
Percentage offered by PEGI.

 

(f)             Within thirty (30) calendar days (or ten (10) Business Days, in
the case of a Call Participation Offer) following the delivery to PSP of a Joint
Acquisition Offer or Call Participation Offer (the “Joint Acquisition Election
Period”), PSP shall deliver a written notice (which notice shall be irrevocable
once given) either (i) agreeing to acquire in accordance with this ‎Article 3
the applicable PSP Co-Invest Percentage of the applicable Subject Project
Interest on the terms and conditions (economic and otherwise) set forth in the
Joint Acquisition Offer or Call Participation Offer, as applicable (a “Joint
Acquisition Acceptance”) in which case ‎Section 3.02 shall apply or (ii)
declining to acquire such interest in the applicable Subject Project Interest (a
“Joint Acquisition Declination”). If PSP fails to deliver a valid Joint
Acquisition Acceptance prior to the expiration of a Joint Acquisition Election
Period, then PSP shall be deemed to have delivered the applicable Joint
Acquisition Declination immediately following the end of the 30th calendar day
following the delivery to PSP of the applicable Joint Acquisition Offer or
immediately following the end of the tenth Business Day following the delivery
to PSP of a Call Participation Offer. If PSP delivers (or is deemed to have
delivered) a Joint Acquisition Declination, then PEGI may (but shall not be
obligated under this Joint Venture Agreement to) enter into a definitive
agreement, based on the Form Joint Acquisition PSA with such modifications as
PEGI in good faith determines are necessary or desirable to reflect the terms
and conditions of the First Rights Project Offer and any other terms and
conditions specific to the applicable Subject Project Interest, to acquire the
applicable PSP Co-Invest Percentage of the applicable Subject Project Interest
in accordance with the applicable Purchase Rights Agreement (a “PEGI Solo PSA”)
(x) at the “Purchase Price” (as defined in Exhibit C) set forth in the
applicable Joint Acquisition Offer or Call Participation Offer (which price may
be subject to a “Purchase Price Adjustment” (as defined in Exhibit C) mechanism
that is not materially more favorable to

 

 13

 

PEGI than set forth in such Joint Acquisition Offer or Call Participation Offer
(as applicable) or, if such Joint Acquisition Offer or Call Participation Offer
(as applicable) is silent as to Purchase Price Adjustment mechanism, not
materially more favorable to PEGI than the Purchase Price Adjustment mechanism
described in the Form Joint Acquisition PSA and (y) on other terms and
conditions that are not materially more favorable to PEGI than those set forth
in the applicable Joint Acquisition Offer or Call Participation Offer, as
supplemented by the Form Joint Acquisition PSA, and PSP shall not be entitled to
participate in such transaction or otherwise acquire any ownership interest in
such Subject Project Interest, except as provided in ‎Section 3.01(i). If a
final PEGI Solo PSA negotiated by PEGI decreases the Purchase Price or changes
the other terms and conditions (including any Purchase Price Adjustment
mechanism) in a manner that is, in the aggregate, materially more favorable to
PEGI than those set forth in the applicable First Rights Project Offer as
supplemented by the Form Joint Acquisition PSA, PEGI shall provide PSP with the
opportunity to acquire the applicable PSP Co-Invest Percentage of such Subject
Project Interest on the terms and conditions contemplated by such PEGI Solo PSA,
as amended, and shall reasonably cooperate with PSP’s efforts in connection
therewith. If, following the execution of a PEGI Solo PSA that did not decrease
the Purchase Price or change other terms and conditions in a manner materially
more favorable to PEGI than those set forth in the applicable First Rights
Project Offer, PEGI amends such PEGI Solo PSA in a manner that decreases the
Purchase Price or changes the other terms and conditions (including any Purchase
Price Adjustment mechanism) in a manner that is, in the aggregate materially
more favorable to PEGI than those set forth in the applicable PEGI Solo PSA,
PEGI shall provide PSP with the opportunity to acquire the applicable PSP
Co-Invest Percentage of such Subject Project Interest on the terms and
conditions contemplated by such PEGI Solo PSA, as amended, and shall reasonably
cooperate with PSP’s efforts in connection therewith. PSP shall notify PEGI in
writing whether or not it desires to acquire the applicable PSP Co-Invest
Percentage of the applicable Subject Project Interest pursuant to either of the
two immediately preceding sentences promptly (and in any event within twenty
(20) Business Days of PSP’s receipt of the applicable PEGI Solo PSA or
amendment), and if PSP delivers such a notice with respect to a Subject Project
Interest then any prior Joint Acquisition Declination with respect to such
Subject Project Interest shall thereafter be treated as an Excluded Declination.

 

(g)             From such time as a Covered Project Transfer Notice is received
by PEGI with respect to a Subject Project Interest and continuing until PSP no
longer has the right to potentially participate in the purchase of such Subject
Project Interest in accordance with this ‎Article 3 (such period, the “Diligence
Period”): (x) PEGI will provide to PSP the financial model, project summary and
data room access provided by the Subject Project Interest Seller for such
Subject Project Interest and PSP will be afforded timely access to all material
information (including consultant reports but excluding any PEGI internal
analyses or any Competitively Sensitive Information) related to the applicable
Subject Project Interest (collectively, “Diligence Materials”) so that PSP can
conduct its own independent due diligence on the applicable Subject Project
Interest and (y) upon delivery by PEGI to PSP of a Joint Acquisition Offer, a
Final Offer Notice or a Call Participation Offer with respect to such Subject
Project Interest, PEGI shall use its commercially reasonable efforts to
coordinate such due diligence and other meetings

 

 14

 

(including in the case PSP makes a Final Rights Project Offer as provided in
‎Section 3.01(d) that is accepted by the applicable Subject Project Interest
Seller, arranging for direct negotiations) with the applicable Subject Project
Interest Seller as PSP may reasonably request. Notwithstanding anything to the
contrary in this Agreement, nothing herein shall provide PSP the right to
receive any information, reports, minute books, memoranda or other materials
(whether written or oral) prepared by, or at the direction of, the conflicts
committee of the board of directors of PEGI.

 

(h)             (i) Except as provided in ‎Section 3.01(g) above or ‎Section
3.02 below, PSP shall not, and shall cause its Affiliates and each of its and
their respective Representatives acting on its or their behalf not to,
communicate with a Subject Project Interest Seller concerning a Subject Project
Interest without PEGI’s prior consent and any such Affiliate or Representative
that receives any confidential information or Diligence Materials regarding any
Subject Project Interest will be subject to the confidentiality obligations
under ‎Section 4.01, including, without limitation ‎Section 4.01(e), and PSP
shall not, and shall cause its Affiliates not to, bid on or otherwise compete
with PEGI for the acquisition of a Subject Project Interest other than pursuant
to the exercise of its rights under this ‎Article 3.

 

(i)             In the event a Subject Project Interest Seller has the right
under the applicable Purchase Rights Agreement to sell a Subject Project
Interest to any Person other than PEGI or PSP in connection with an Assigned
Final Offer Right, neither PSP nor any of its Affiliates shall acquire such
Subject Project Interest without PEGI’s prior written consent; provided that if
PEGI enters into a definitive agreement to acquire any Subject Project Interest
that is a Covered Subject Project Interest pursuant to such third party
marketing process, PEGI shall provide PSP with the opportunity to acquire a PSP
Co-Invest Percentage in such Covered Subject Project Interest pursuant to the
procedures set forth in this Article 3, mutatis mutandis.

 

(j)             For the avoidance of doubt, PEGI shall, subject to the
provisions of this Agreement including, without limitation, ‎Section 3.02,
determine all of the terms and conditions (whether economic or otherwise) of any
First Rights Project Offer and the percentage of any PSP Co-Invest Percentage at
its sole discretion, and nothing herein shall give PSP any right to participate
in any internal PEGI deliberations or external counterparty discussions
(including with Pattern Development 1.0 or Pattern Development 2.0) related to
any First Rights Project Offer, PSP Co-Invest Percentage or 96% Call Right.
Nothing in this Agreement shall prevent PEGI from acting solely in its own
interest (or require PEGI to consider any interest of PSP or any other Person)
when determining whether to make (or decline to make) a First Rights Project
Offer or the terms and conditions (economic and otherwise) thereof or whether to
exercise (or decline to exercise) the 96% Call Right or when determining any PSP
Co-Invest Percentage.

 

(k)             Any First Rights Project Offer made by PEGI shall be a bona fide
good faith reflection of the terms on which PEGI desires to acquire the
applicable Subject Project Interest and PEGI shall not take any action in
connection with the submission of a First Rights Project Offer or the right of
first offer process under either Purchase Rights Agreement with the purpose of
circumventing the PSP Co-Invest Rights. In the event of

 

 15

 

any acquisition of PEG LP Interests or PEG 2 LP Interests (as defined in the
Purchase Rights Agreement with Pattern Development 1.0 and Pattern Development
2.0, respectively) by PEGI pursuant to the Purchase Rights Agreement with
Pattern Development 1.0 or Pattern Development 2.0, then PEGI shall provide PSP
with the opportunity to acquire a PSP Co-Invest Percentage in each Covered
Project so acquired at a price equal to the fair market value of the Covered
Project multiplied by the applicable PSP Co-Invest Percentage and on other terms
and conditions that are consistent with other similar recently consummated Joint
Acquisitions (and PEGI shall reasonably cooperate with PSP’s efforts in
connection therewith); provided that if PSP objects to PEGI’s proposed purchase
price for a Covered Project, it may deliver written notice of such objection to
PEGI and thereafter (i) PEGI and PSP shall reasonably and in good faith
cooperate to try to resolve such objection and (ii) if PEGI and PSP do not
resolve such dispute to their mutual satisfaction within 10 Business Days, then
(x) each of PEGI and PSP shall retain (at its sole cost and expense) a reputable
independent third-party valuation expert (each, a “Valuation Expert”), and such
Valuation Experts shall mutually designate a third Valuation Expert who shall be
jointly retained by PEGI and PSP (at their equally shared cost and expense), (y)
each of such three Valuation Experts shall independently determine the fair
market value of the Covered Project and (z) the arithmetic mean of such three
valuations multiplied by the PSP Co-Invest Percentage shall be the purchase
price for the Covered Project.

 

Section 3.02.      Joint Acquisition Documentation.

 

(a)             Following a Joint Acquisition Acceptance, PEGI shall in good
faith use its commercially reasonable efforts to negotiate a purchase agreement
with the Subject Project Interest Seller (a “Joint Acquisition PSA”) for the
purchase by PSP and PEGI of the Subject Project Interest (a “Joint Acquisition”)
based on the form attached hereto as Exhibit C (the “Form Joint Acquisition
PSA”), with such modifications as PEGI in good faith determines (after
consultation with PSP) are necessary or desirable to reflect the Accepted First
Offer and any other terms and conditions specific to the applicable Joint
Acquisition; provided that (i) each Joint Acquisition PSA shall include, as a
condition precedent for the benefit of the purchaser thereunder, the obtaining
of all consents and approvals required from any Governmental Authority, any
First Nation or under Applicable Law or that are, in the reasonable opinion of
PSP, required or advisable as a direct and proximate result of PSP’s
participation in the applicable Joint Acquisition, in each case in order to
consummate the Joint Acquisition (collectively, the “PSP Required Consents”),
(ii) the Outside Closing Date in each Joint Acquisition PSA will be no earlier
than the Expected Closing Date for such Joint Acquisition, and (iii) any
modifications that disproportionately and adversely impact PSP shall require the
prior written consent of PSP. PSP acknowledges and agrees that subject to
‎Section 3.02(d) below, PEGI shall have no obligation to revise any transaction
or project company structures or terms in a manner that is adverse to PEGI in
any material respect in order to make the transaction more favorable to PSP or
otherwise facilitate PSP’s investment in a Subject Project Interest.

 

(b)             Concurrently with the negotiation and execution of a Joint
Acquisition PSA, PEGI and PSP shall reasonably and in good faith negotiate
definitive agreements for the

 

 16

 

governance arrangements for the applicable Subject Project Company
(collectively, the “Joint Acquisition Governance Agreements”), with such Joint
Acquisition Governance Agreements to be effective at the Joint Acquisition
Closing. The Joint Acquisition Governance Agreements shall reflect the terms
attached hereto as Exhibit D and the terms set forth in the Meikle Governance
Agreements as well as, with respect to any United States Subject Project
Company, ‎Section 3.02(e) and ‎3.02(f) of this Agreement, with such changes,
modifications or supplements as may be reasonably agreed to by PEGI and PSP.
Each of PEGI and PSP agrees that it shall cause any of its Affiliates that
indirectly owns a Subject Project Interest to comply with any restrictions on
transfers set out in the Joint Acquisition Governance Agreements for the
applicable Subject Project Company.

 

(c)             If, by the tenth (10th) Business Day after PEGI delivers to PSP
(x) a Joint Acquisition PSA for a Subject Project Interest in a form that has
been agreed to by PEGI and the Subject Project Interest Seller in accordance
with ‎Section 3.02(d) and that PEGI is ready, willing and able to execute and
(y) proposed forms of the Joint Acquisition Governance Agreements regarding the
applicable Subject Project Company that reflect the terms attached hereto as
Exhibit D (the “Documentation Period”) either (i) PSP does not enter into such
Joint Acquisition PSA for such Subject Project Interest or (ii) PSP and PEGI do
not reach final agreement on the Joint Acquisition Governance Agreements
relating to the applicable Subject Project Company, then, notwithstanding its
prior delivery of a Joint Acquisition Acceptance, PSP shall be deemed to have
delivered a Joint Acquisition Declination with respect to the applicable Subject
Project Interest and, for the avoidance of doubt, PEGI will be entitled to (but
shall not be obligated under this Joint Venture Agreement to) acquire the
applicable PSP Co-Invest Percentage of the applicable Subject Project Interest
in accordance with the applicable Purchase Rights Agreement at the price and on
other terms and conditions that are not, in the aggregate, materially more
favorable to PEGI than those set forth in the applicable Joint Acquisition Offer
or Call Participation Offer, and PSP shall not be entitled to participate in
such transaction or otherwise acquire any ownership interest in such Subject
Project Interest, except as provided in ‎Section 3.01(i).

 

(d)             Subject to ‎Section 3.02(e) below, PSP and PEGI shall cooperate
in good faith to structure each Joint Acquisition in the most Tax efficient
manner for both JV Participants and in compliance with all Tax laws and
regulations, and all requirements of the Public Sector Pension Investment Board
Act applicable to PSP, taking into account that PSP and its wholly-owned
subsidiaries are tax-exempt Canadian Crown Corporations.  Notwithstanding
anything to the contrary in this Agreement, if PSP desires to structure its
investment in any Canadian Subject Project Interest as a tax-exempt Canadian
Crown Corporation, PEGI and PSP shall negotiate in good faith to determine
appropriate mechanics to accomplish such a structure; provided that such
mechanics shall (i) in no event cause PEGI or its Affiliates to incur any Taxes
in excess of those that would have applied to PEGI or its Affiliates (as
determined under Applicable Law in effect at such time) had PSP’s proportionate
share of the investment been owned by a Non-Tax-Exempt Person unless such
additional Taxes do not affect the overall economic return of PEGI and its
Affiliates, (ii) give PEGI the same economic return on PEGI’s proportionate
share of the investment that would have applied had PSP’s proportionate

 

 17

 

share of the investment been owned by a Non-Tax-Exempt Person, (iii) in no event
cause a Subject Project Company or PEGI or their respective Affiliates to breach
any representations or warranties or any contractual obligations in respect of
the Canadian Subject Project Interest and (iv) in no event result in any
economic adjustments (including under any tax equity or other financing
arrangements relating to such Canadian Subject Project Interest, through the
payment of any indemnification or “make whole” payments, any adjustments to the
purchase price or purchase price adjustments, any indemnification payments,
adjustment to the terms of any financing (including through adjustments to “flip
points”, allocations of profits, loss and/or tax attributes or other adjustments
directly or indirectly having economic impacts on PEGI) or otherwise) related to
the Joint Acquisition that would not have applied had PSP’s proportionate share
of the investment been owned by a Non-Tax-Exempt Person; and provided, further,
that in no event shall PEGI be required to make any “make whole” payments, pay
an increased purchase price or bear the cost of any purchase price adjustment,
indemnification payment or other compensation mechanic to any Subject Project
Interest Seller for any Taxes incurred by such Person in excess of those that
would have applied (as determined under Applicable Law in effect at such time)
had PSP’s proportionate share of the Canadian investment been owned by a
Non-Tax-Exempt Person as opposed to a tax-exempt Canadian Crown Corporation
unless such payments or costs do not affect the overall economic return of PEGI
and its Affiliates. The provisions of this ‎Section 3.02(d) shall not apply in
respect of the Initial Acquisition of the Mont Sainte-Marguerite Project and the
Meikle Project.

 

(e)             PSP’s investment interest acquired through any Joint Acquisition
or Initial Acquisition with respect to any United States Subject Project Company
shall be held for the entire term of the applicable investment by or through a
U.S. entity (the “PSP Investment Entity”) directly or indirectly wholly-owned by
PSP (i) that is treated (pursuant to a valid election under Treasury Regulations
Section 301.7701-3 or otherwise) as a domestic corporation for U.S. federal
income tax purposes subject to U.S. federal income taxation as a regular C
corporation, and (ii) dividends or interest paid by which entity to PSP (or, if
applicable, to any Canadian intermediate parent that is a Subsidiary of PSP) are
not fully exempt from U.S. federal income taxation under the Code or Article XXI
of the Tax Treaty.

 

(f)             In the event of a Change in Tax Law that, as determined under
Section 3.02(i), could reasonably be expected to cause PEGI to realize a Tax
Loss with respect to a Joint Acquisition of a United States Subject Project
Company that it would not have realized if such Change in Tax Law had not taken
place, PSP and PEGI shall cooperate in good faith to determine a new structure
for such Joint Acquisition that would not result in such a Tax Loss. If PSP and
PEGI cannot determine such a structure, then PSP shall, at its option, either
indemnify, defend and hold PEGI harmless for such Tax Loss or be excluded from
such Joint Acquisition.

 

(g)             In the absence of a Change in Tax Law, the structure described
in ‎Section 3.02(e) shall be used for all Joint Acquisitions of United States
Subject Project Companies.

 

 18

 

(h)             Each JV Participant (the “first JV participant”) shall
indemnify, defend and hold the other JV Participant and its Affiliates harmless
from any Tax Loss suffered by such other JV Participant or its Affiliates if, as
determined under ‎Section 3.02(i), such Tax Loss results from actions taken by
the first JV Participant or an Affiliate of the first JV Participant that (i)
change its organizational structure or legal form, (ii) change its Tax status or
characterization (by affirmative election or otherwise), or (iii) effect a
transfer, assignment or pledge of all or part of any Subject Project Interest or
interest in an Initial Acquisition Project (or, in each case, an interest in a
holding vehicle thereof) to, or otherwise cause any such interests to be owned
by, a Disqualified Tax-Exempt Person. For the avoidance of doubt, this ‎Section
3.02(h) shall apply to both the Initial Acquisitions and Joint Acquisitions.

 

(i)             Determinations under Section 3.02(f) and (h) shall be made by
PEGI based on a written opinion of legal counsel (a copy of which shall be
furnished by PEGI to PSP in advance of such determination). If, after
consultation with its own legal and tax advisors, PSP disagrees with such
opinion, PSP shall notify PEGI of such disagreement, in which case the
determination shall be submitted to the Independent Tax Advisor for resolution.
The fees of the Independent Tax Advisor shall be borne by PEGI and PSP pro-rata
in accordance with the applicable PSP Participation Percentage (or PSP’s
ownership interest in the project underlying the Initial Acquisition).

 

Section 3.03.      Joint Acquisition Executory Period.

 

(a)             During the period (the “Joint Acquisition Executory Period”)
from the execution of a Joint Acquisition PSA or Initial Acquisition PSA until
the closing of the Joint Acquisition contemplated thereby (the “Joint
Acquisition Closing”) or earlier termination of the applicable Joint Acquisition
PSA or Initial Acquisition PSA in accordance with its terms without the Joint
Acquisition Closing occurring thereunder (the “Joint Acquisition Termination”),
PSP and PEGI shall promptly share with each other all material information each
of them receives from or on behalf of the applicable Subject Project Interest
Seller in connection with the applicable Joint Acquisition (except that PEGI
shall not be required to share any Competitively Sensitive Information).
Concurrently with the execution of a Joint Acquisition PSA, PEGI shall, in
consultation with PSP, determine the target date for the Joint Acquisition
Closing (the “Expected Closing Date”), which will afford PSP a reasonable period
of time to obtain all PSP Required Consents.

 

(b)             Subject to the terms and conditions set forth in a Joint
Acquisition PSA or Initial Acquisition PSA, PSP and PEGI shall (and shall cause
their Affiliates to) use commercially reasonable efforts to take promptly, or
cause to be taken promptly, all actions, and to do promptly, or cause to be done
promptly, and to assist and cooperate with the other party and its Affiliates in
doing, all things necessary, proper or advisable to consummate and make
effective the applicable Joint Acquisition, including using commercially
reasonable efforts to (i) take all actions necessary, proper or advisable to
cause the conditions to closing set forth in such Joint Acquisition or PSA
Initial Acquisition PSA, as applicable, to be promptly satisfied or fulfilled,
(ii) promptly prepare and file with any Governmental Authority or First Nation,
or any other third party, all

 

 19

 

documentation to effect all necessary or reasonably advisable filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents (including, as may be required in connection with the PSP
Required Consents), (iii) promptly obtain and maintain all necessary third-party
waivers, consents and approvals (including the PSP Required Consents) and (iv)
obtain any acquisition financing contemplated by such Joint Acquisition PSA or
Initial Acquisition PSA, as applicable, on the terms and conditions set forth
therein and in the commitment letters related thereto. Notwithstanding the
foregoing or any other provision of this Agreement, no JV Participant will be
required, for purposes of obtaining any regulatory approval (including under the
Competition Act and HSR Act), to (x) propose or agree to accept any undertaking
or condition, enter into any consent agreement, make any divestiture or accept
any operational restriction or other behavioral remedy, (y) take any action
that, in the reasonable judgment of such JV Participant, could be expected to
limit the right of such JV Participant to own or operate all or any portion of
the business or assets of a Subject Project Company, or any of its Subsidiaries,
or of such JV Participant or any of its Affiliates, or to conduct their
respective affairs in a manner consistent with how they each conduct their
affairs as of the date of this Agreement, or (z) contest or defend any
Proceeding, whether judicial or administrative, seeking to prohibit, prevent,
restrict or unwind the consummation of all or a part of a Joint Acquisition.

 

(c)             In the event PSP breaches or repudiates any of its obligations
under a Joint Acquisition PSA or an Initial Acquisition PSA and such breach or
repudiation (x) is not cured by PSP within thirty (30) days (or such shorter
cure period as may be provided for in the applicable Joint Acquisition PSA or
Initial Acquisition PSA) following the earlier of (A) PEGI delivering written
notice of such breach or repudiation to PSP or (B) PSP having actual knowledge
of such breach or repudiation and (y) results or would reasonably be expected to
result in any failure of any portion of the applicable Joint Acquisition Closing
(a “PSA Failure”), (i) PSP shall be deemed to have delivered a Joint Acquisition
Declination with respect to the applicable Subject Project Interest and (ii)
without limiting any of PEGI’s rights or remedies with respect thereto under
Applicable Law, PEGI shall have the right, in its sole discretion, upon prior
written notice to PSP (a “Cure Notice”) to cure such breach and to terminate
PSP’s participation in the Joint Acquisition, in which case PSP shall (and
hereby does) automatically and without any further action assign to PEGI all of
its rights under the applicable Joint Acquisition PSA or Initial Acquisition
PSA, in which event PEGI may fund up to the entire purchase price under the
applicable Joint Acquisition PSA or Initial Acquisition PSA and acquire up to
100% of the applicable Subject Project Interest or Initial Acquisition Project,
and PSP shall have no right to acquire any interest in the applicable Subject
Project Interest or Initial Acquisition Project, except as provided in ‎Section
3.01(i). In furtherance of the foregoing, in the event all of the conditions
precedent to the obligation of PSP and PEGI to consummate a Joint Acquisition
Closing under a Joint Acquisition PSA or an Initial Acquisition PSA, as
applicable, have been satisfied and PEGI has irrevocably confirmed in a writing
delivered to PSP, that it stands ready, willing and able to consummate the
applicable Joint Acquisition Closing and to fund its pro rata share of the
purchase price thereunder in accordance with the terms of the applicable Joint
Acquisition PSA or Initial Acquisition PSA, and PSP thereafter fails to promptly
(and in any event within twenty-four (24) hours of receipt of such written
confirmation from PEGI) certify in writing that

 

 20

 

it is ready, willing and able to do so, subject only to PEGI doing so
concurrently, PSP shall be deemed to have committed a PSA Failure as provided
above; provided that if PSP reasonably and in good faith contests that the
conditions precedent under a Joint Acquisition PSA have not been satisfied, then
such PSA Failure shall not constitute a Co-Investment Termination Right under
‎Section 3.04(a)(iii).

 

(d)             If, notwithstanding the failure to satisfy one or more
conditions precedent to the obligation of PSP and/or PEGI to consummate a Joint
Acquisition Closing under a Joint Acquisition PSA or Initial Acquisition PSA on
or after the tenth (10th) Business Day immediately preceding the Outside Closing
Date (a “Failed Condition Event”) PEGI irrevocably certifies to PSP in writing
that PEGI stands ready, willing and able to consummate the Joint Acquisition
Closing and to fund its pro rata share of the purchase price under the Joint
Acquisition PSA or Initial Acquisition PSA notwithstanding the Failed Condition
Event (a “Failed Condition Waiver Certification”), if PSP does not promptly (and
in any event within five (5) Business Days of receipt of such Failed Condition
Waiver Certification from PEGI) irrevocably certify to PEGI in writing that PSP
is ready, willing and able to consummate the Joint Acquisition Closing and fund
its pro rata share of the purchase price under the Joint Acquisition PSA or
Initial Acquisition PSA notwithstanding the Failed Condition Event, subject only
to PEGI’s concurrent performance, then PEGI shall have the right, in its sole
discretion, upon prior written notice to PSP (a “Failed Condition Closing
Notice”), to terminate PSP’s participation in the Joint Acquisition, in which
case PSP shall (and hereby does) automatically and without any further action
assign to PEGI all of its rights under the applicable Joint Acquisition PSA or
Initial Acquisition PSA, in which event PEGI may fund up to the entire purchase
price under the applicable Joint Acquisition PSA or Initial Acquisition PSA and
acquire up to 100% of the applicable Subject Project Interest or Initial
Acquisition Project (each, a “Failed Condition Closing”), and PSP shall have no
right to acquire any interest in the applicable Subject Project Interest or
Initial Acquisition Project except as provided in ‎Section 3.01(i); provided
that if subsequent to the delivery of a Failed Condition Closing Notice and
prior to the consummation of the Failed Condition Closing the relevant
conditions precedent become and remain satisfied then PEGI shall allow PSP to
purchase the PSP Co-Investment Percentage of the applicable Subject Project
Interest or the applicable ownership interest in the applicable Initial
Acquisition Project contemplated by the applicable Initial Acquisition PSA, in
each case at the Failed Condition Closing on the terms contemplated by the
applicable Joint Acquisition PSA or Initial Acquisition PSA. No termination of a
Joint Acquisition pursuant to this ‎Section 3.03(d) shall constitute a Joint
Acquisition Declination.

 

(e)             If, at any time prior to the tenth (10th) Business Day
immediately preceding the Outside Closing Date, in the reasonable opinion of
PEGI it is required or advisable for the Joint Acquisition Closing to occur
prior to the Outside Closing Date notwithstanding that one or more conditions
precedent to the obligation of PSP and/or PEGI to consummate such Joint
Acquisition Closing have not yet been satisfied, and PEGI has determined that it
is prepared to consummate the Joint Acquisition Closing and fund its pro rata
share of the Purchase Price notwithstanding that such conditions precedent have
not been satisfied, PEGI shall deliver written notice of such determination to
PSP (an “Early Closing Notice”) which Early Closing Notice will set out in

 

 21

 

reasonable detail (x) why PEGI has determined that it is required or advisable
for the Joint Acquisition Closing to occur prior to the Outside Closing Date,
(y) the revised closing date (the “Early Closing Date”) and (z) which conditions
precedent under the applicable Joint Acquisition PSA have not yet been satisfied
(the “Early Closing Waived Conditions”). Within ten (10) Business Days (the
“Early Closing Acceptance Period”) of receipt of an Early Closing Notice, PSP
shall confirm in writing to PEGI that PSP is prepared to do one of the
following: (i) waive all of the Early Closing Waived Conditions (a “PSP Early
Closing Acceptance”), (ii) waive some or all of the Early Closing Waived
Conditions (and specifying which conditions precedent will not be waived by PSP,
with such unwaived conditions precedent being the "PSP Closing Conditions");
provided that PSP shall not be required to specify whether or not it is waiving
any PSP Required Consents for such Joint Acquisition and any PSP Required
Consents shall not be deemed to be PSP Closing Conditions with respect to such
Joint Acquisition (a “PSP Partial Acceptance”), or (iii) not waive any of the
Early Closing Waived Conditions, in which case all of the Early Closing Waived
Conditions other than the PSP Required Consents shall be deemed to be PSP
Closing Conditions (a “PSP Early Closing Declination”). If PSP delivers a PSP
Early Closing Acceptance within the Early Closing Acceptance Period, PEGI and
PSP will proceed to consummate the Joint Acquisition Closing in accordance with
the Joint Acquisition PSA on the basis that all of the Early Closing Waived
Conditions have been waived. If PSP delivers a PSP Partial Acceptance or
delivers, or is deemed to deliver, a PSP Early Closing Declination within the
Early Closing Acceptance Period, PEGI may proceed to acquire, at its option,
either (i) all but the PSP Co-Invest Percentage in the applicable Subject
Project Interest or (ii) the entire Subject Project Interest, in either case on
the terms contemplated by the applicable Joint Acquisition PSA or Initial
Acquisition PSA and subject to the following:

 

(A) In the event PEGI does not elect to acquire the entire Subject Project
Interest, PSP shall remain entitled under the terms and conditions of the
Initial Acquisition PSA or Joint Acquisition PSA, as applicable, to acquire the
PSP Co-Invest Percentage of the Subject Project Interest at any time prior to
the Outside Closing Date. If PSP does not acquire the PSP Co-Invest Percentage
in the applicable Subject Project Interest by the Outside Closing Date, PSP
shall, if requested by PEGI in writing, assign all of its rights under the
applicable Joint Acquisition PSA to PEGI and PEGI may fund PSP’s pro rata share
of the Purchase Price and acquire 100% of the applicable Subject Project
Interest.

 

(B) In the event PEGI elects to acquire the entire Subject Project Interest, PSP
shall be entitled, at its option, to acquire the PSP Co-Invest Percentage in the
Subject Project Interest from PEGI at any time prior to the Outside Closing Date
if all of the PSP Closing Conditions are satisfied (and PSP shall not be
entitled to waive any PSP Closing Conditions), provided that if the acquisition
from PEGI rather than Pattern Development 1.0 or Pattern Development 2.0 either
(i) delays PSP’s ability to obtain any PSP Required Consents, or (ii) requires
PSP to obtain additional PSP Required Consents, in either

 

 22

 

case as reasonably determined by PSP, the Outside Closing Date shall be extended
for a period of time reasonably necessary to seek and obtain such PSP Required
Consents, with such period of time not to exceed the number of days that have
elapsed between the execution of the Joint Acquisition PSA and the expiry of the
Early Closing Acceptance Period. The acquisition of the PSP Co-Invest Percentage
of the Subject Project Interest shall be on the terms set forth in the
applicable Joint Acquisition PSA or Initial Acquisition PSA and PEGI shall
assign to PSP a pro rata portion of any indemnification rights, Purchase Price
adjustments and other economic benefits to which PSP would have been entitled
had PSP been a party to the Joint Acquisition PSA or Initial Acquisition PSA, as
the case may be, at the time PEGI acquired the Subject Project Interest.
Furthermore, the purchase and sale agreement between PEGI and PSP shall include
(x) updated disclosure schedules reflecting any developments in respect of the
Subject Project in respect of the period between PEGI’s acquisition of the
Subject Project Interest and PSP’s acquisition of the PSP Co-Invest Percentage
therein (it being understood and agreed that such updated disclosure schedules
shall not constitute representations or warranties by PEGI), and (y)
representations from PEGI in favor of PSP in respect of enforceability,
ownership of the portion of the Subject Property Interest being sold to PSP and
the transfer of clear title thereto. PSP shall not bear any costs of PEGI’s
acquisition from the Subject Project Interest Seller and PEGI shall not be
responsible for any additional costs incurred by PSP as a result of PEGI
acquiring the Subject Project Interest and selling the PSP Co-Invest Percentage
to PSP including the costs of obtaining additional PSP Required Consents.

 

If PSP does not promptly (and in any event within the Early Closing Acceptance
Period), deliver to PEGI a PSP Early Closing Acceptance, a PSP Partial
Acceptance or a PSP Early Closing Declination, PSP shall be deemed to have
delivered a PSP Early Closing Declination.

 

No failure by PSP to consummate a Joint Acquisition pursuant to this ‎Section
3.03(e) shall constitute a Joint Acquisition Declination.

 

(f)             In the event of a Joint Acquisition Termination, neither PSP nor
PEGI shall have any further obligations hereunder with respect to the related
Joint Acquisition Acceptance; provided that, if a Joint Acquisition Termination
is caused by, arises from, or relates to any PSA Failure, then the applicable
Subject Project Interest or Initial Acquisition Project shall thereafter be
deemed a “Prior Project Interest.”

 

 23

 

Section 3.04.      Expiration of Co-Investment Right.

 

(a)             PSP’s rights under Sections ‎3.01, ‎3.02 and ‎3.03 (the “PSP
Co-Invest Rights”) shall terminate and be of no further force and effect upon
the earliest to occur of (each of the following, a “Co-Investment Right
Termination Event”):

 

(i)            Such time as the aggregate Co-Investment Amount exceeds $500
million; provided that, if the aggregate Co-Investment Amount is subsequently
reduced to an amount less than or equal to $500 million then, if no other
Co-Investment Right Termination Event other than pursuant to this clause (i)
shall have occurred, the PSP Co-Invest Rights shall be reinstated until such
time as the aggregate Co-Investment Amount exceeds $500 million or another
Co-Investment Right Termination Event occurs.

 

(ii)            PEGI electing (in its sole discretion) to terminate the PSP
Co-Invest Rights at any time after (x) PSP shall have made (or been deemed to
have made) three or more Joint Acquisition Declinations in respect of which PEGI
has provided to PSP written notice that a Joint Acquisition Declination has
occurred (or has been deemed to occur) (other than a Joint Acquisition
Declination (A) with respect to any Subject Project Interest for a Subject
Project Company not located in the United States, Canada or Mexico; (B) with
respect to any Subject Project Interest which PSP reasonably determines it is
prohibited by Applicable Law from investing in or it would be unable to obtain
any approval from a Governmental Authority that is required or, in the
reasonable opinion of PSP, is advisable to be obtained on or before the Outside
Closing Date; (C) arising from the refusal of PSP to enter into a Joint
Acquisition PSA within the Documentation Period because the Joint Acquisition
PSA contained material modifications from the Form Joint Acquisition PSA that
were not reasonably acceptable to PSP or the failure of PEGI and PSP to agree on
Joint Acquisition Governance Agreements within the Documentation Period because
PEGI required material modifications to the terms attached hereto as Exhibit D;
and (D) referenced in the last sentence of ‎Section 3.01(f)); ((A), (B), (C) and
(D) collectively, “Excluded Declinations”) and (y) the aggregate PSP MW of all
Subject Project Interests with respect to which PSP shall have made Joint
Acquisition Declinations (other than Excluded Declinations) exceeds two hundred
(200) MW;

 

(iii)            A willful and intentional material breach of any material
obligation of PSP under this Agreement, any Joint Acquisition Governance
Agreement, any Initial Acquisition PSA or any Joint Acquisition PSA; provided
that the failure of PSP to consummate a Joint Acquisition Closing following a
Failed Condition Event shall in no event constitute a Co-Investment Right
Termination Event; or

 

(iv)            PEGI electing (in its sole discretion) to terminate the PSP
Co-Invest Rights at any time after such time as PSP transfers all or some of the
PSP PEGI Shares to any Person (other than a Permitted Transferee, provided that
for purposes of this ‎Section 3.04(a)(iv) transfers shall not include (i) any
transfer required to be made by order of a Governmental Authority, (ii) any
transfer in a

 

 24

 

third party tender offer for the common stock of PEGI that has been approved by
the PEGI Board or in a merger or consolidation involving PEGI or a subsidiary of
PEGI (including a merger under Section 253 of the Delaware General Corporation
Law) that has been approved or adopted by the PEGI Board; provided that if PSP
receives stock in another entity in any such tender offer or merger, such stock
shall thereafter be treated as the PEGI Shares for purposes of this provision,
and (iii) any transfer by PSP in connection with a buyback of the common stock
of PEGI (or any stock received by PSP in replacement thereof as contemplated in
Clause (ii) above) approved or adopted by the PEGI Board required to be made by
PSP in order to maintain the percentage of PEGI shares held by it below 10%.

 

(b)             Upon the occurrence of a Co-Investment Right Termination Event,
except with respect to any Joint Acquisition Acceptance (whether related to a
Joint Acquisition Offer or Call Participation Offer), Final Rights Project Offer
submitted by PSP that has been accepted by the Subject Project Interest Seller,
Initial Acquisition PSA or transaction under ‎Section 3.01(i) that PSP has
agreed to participate in prior to the occurrence of such Co-Investment Right
Termination Event, in each case that is included in the calculation of
Co-Investment Amount at such time, the PSP Co-Invest Rights shall immediately
terminate and be of no further force and effect and any assignment of Assigned
Final Offer Rights shall be void ab initio, in each case without any liability
on the part of PEGI. Following a willful and intentional breach of any material
obligation of PSP under this Agreement, any Joint Acquisition Governance
Agreement, any Initial Acquisition PSA or any Joint Acquisition PSA, PEGI shall
(in its sole discretion) have the right to terminate PSP’s right to invest in
any Subject Project Interest (including any Subject Project Interest with
respect to which PSP has delivered a Joint Acquisition Acceptance or PEGI has
delivered a Joint Acquisition Offer or a Call Participation Offer, or that is
the subject of any Joint Acquisition PSA or Initial Acquisition PSA), in which
case PSP shall (and hereby does) automatically and without any further action
assign to PEGI all of its rights under the applicable Joint Acquisition PSA or
Initial Acquisition PSA, subject to PSP being released from all liability
thereunder.

 

(c)             PEGI may from time to time provide to PSP a schedule (a “Status
Schedule”) of then-current status of the PSP Co-Invest Rights at such time,
including (i) the Covered Subject Project Interests that have been subject to a
Covered Project Transfer Notice, (ii) whether a First Rights Project Offer, a
Final Rights Project Offer and/or a Call Participation Offer was made with
respect to each such Covered Subject Project Interest, (iii) whether a Joint
Acquisition Acceptance or a Joint Acquisition Declination, as may be applicable,
has been made with respect thereto and, in the case of any Joint Acquisition
Declinations, whether such Joint Asset Declination constituted an Excluded
Declination, (iv) the aggregate PSP MW of all Subject Project Interests with
respect to which PSP shall have made Joint Acquisition Declinations (other than
Excluded Declinations) and (v) PSP’s aggregate Co-Investment Amount as such
time. PEGI shall, at PSP’s request, promptly provide PSP with an updated Status
Schedule. Following delivery of a Status Schedule, PEGI shall reasonably
cooperate with PSP to provide PSP with such additional information regarding the
then-current status of the PSP Co-Invest Rights as PSP may reasonably request.
Within ten (10) Business Days of

 

 25

 

receipt of a Status Schedule PSP shall notify PEGI in writing (a “Status
Schedule Objection Notice”) of any disputed items in such Status Schedule, and
if PSP does not deliver a Status Schedule Objection Notice within such time
period PSP shall be deemed to have approved all items set forth in the Status
Schedule and such items shall thereafter be final and binding on PEGI and PSP
for purposes of this ‎Section 3.04 absent manifest error. Promptly following
PEGI’s receipt of a Status Schedule Objection Notice, PEGI and PSP will attempt
in good faith to resolve any disputed items and, if they are not able to resolve
all such disputed items to their mutual satisfaction within twenty (20) Business
Days of receipt of the Status Schedule Objection Notice the remaining disputed
items will be subject to resolution as provided in ‎Section 5.03(b).

 

Section 3.05.      No Amendment to Purchase Rights Agreements.

 

(a)             From the date hereof until the first occurrence of a
Co-Investment Right Termination Event without PSP’s prior written approval: (i)
the Purchase Rights Agreements shall not be amended, modified or supplemented in
any manner that is adverse in any respect to the PSP Co-Invest Rights, (ii) PEGI
shall not waive any rights it may have under the Purchase Rights Agreement in a
manner that is adverse in any respect to the PSP Co-Invest Rights (in the case
of (i) and (ii), other than amendments, modifications, supplements or waivers
that have (in the aggregate) a de minimis impact on the PSP Co-Invest Rights)
and (iii) PEGI shall not assign its rights and obligations under the Purchase
Rights Agreements or consent to the assignment by any other Person party to a
Purchase Rights Agreement of such Person’s rights and obligations thereunder,
other than an assignment to a Permitted Transferee who agrees to assume all of
the transferor’s obligations under the applicable Purchase Rights Agreement and
provided that PEGI shall (x) cause such Permitted Transferee to comply with all
of PEGI’s obligations under this Agreement and (y) remain liable for the
performance of all of its obligations under this Agreement.

 

Section 3.06.      Non-Reliance.

 

PSP is an informed and sophisticated purchaser, and has engaged (or, as
applicable, prior to executing any binding agreements to purchase any Subject
Project Interests will engage) expert advisors, experienced in the evaluation
and purchase of companies such as the Initial Acquisition Projects and the
Subject Project Companies as contemplated hereunder. PSP has undertaken (or, as
applicable, prior to executing any binding agreements to purchase any Subject
Project Interests will undertake), such investigation and has been provided with
and has evaluated (or, as applicable, prior to executing any binding agreements
to purchase any Subject Project Interests, will obtain and evaluate) such
documents and information as it has deemed (or, as applicable, will deem)
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement. PSP acknowledges
that PEGI has given PSP complete and open access to the key employees, documents
and facilities of PEGI and the Subsidiaries. PSP further acknowledges that
certain officers and employees of PEGI are also officers or employees of, and
may have direct or indirect interests in, Pattern Development 1.0 and/or Pattern
Development 2.0, and PSP agrees that it has received such information about such
relationships as it has deemed necessary

 

 26

 

to enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement by PSP. In furtherance of
the foregoing, PSP acknowledges and agrees that (i) except for the
representations and warranties that may be expressly set forth in the applicable
Initial Acquisition PSAs (in the case of the Initial Acquisitions) or any Joint
Acquisition PSA for the acquisition of any other Subject Project Interest (in
the case of any transaction effected pursuant to this ‎Article 3), none of PEGI,
Pattern Development 1.0, Pattern Development 2.0 or any of their respective
Affiliates or their or their respective Affiliates’ Representatives has made,
and PSP has not and will not rely upon, any express or implied representations
or warranties of any nature (including as to the accuracy or completeness of any
information provided to PSP) regarding the transactions contemplated by this
Agreement and (ii) PEGI and its Affiliates and its and their respective
Representatives shall have no liability for any representations and warranties
made by or on behalf of Pattern Development 1.0, Pattern Development 2.0 or any
other Person with respect to any of the transactions contemplated by this
Agreement.

 

Article 4
Additional Agreements

 

Section 4.01.      Confidentiality.

 

(a)             Subject to the provisions of this ‎Section 4.01(a) above, PSP
shall, and shall cause its Affiliates and its and their Representatives and any
PSP Designee to, keep confidential all information, documentation and records
obtained from PEGI or a Subject Project Interest Seller or their respective
Affiliates and their and their Affiliates’ officers, directors, employees,
consultants, agents, advisors, attorneys, lenders, shareholders or other equity
investors (collectively, “Representatives”) with respect to this Agreement and
the Subject Project Interests and Subject Project Companies (including any Joint
Acquisition), as well as any information arising out of PSP’s access to the
books and records of PEGI and the Subject Project Companies (collectively, the
“PEGI Confidential Information”); provided that except as set forth in ‎Section
4.01(b), nothing herein shall restrict or prohibit PSP from disclosing PEGI
Confidential Information to its Representatives, in each case who first are
instructed to maintain PEGI Confidential Information confidential on
substantially similar terms as those contained in this ‎Section 4.01(a);
provided, further, that PSP shall be liable for any breach of this ‎Section 4.01
by any such Person as if PSP had itself committed such breach. “PEGI
Confidential Information” shall not include: (i) public information or
information in the public domain at the time of its receipt by PSP or its
Representatives; (ii) information which becomes public through no fault or act
of PSP or its Representatives; or (iii) information received by PSP or its
Affiliates in good faith from a third party lawfully in possession of the
information and not in breach of any confidentiality obligations. PSP
acknowledges that it is aware that (i) PEGI Confidential Information and
Competitively Sensitive Information contain material, non-public information
regarding PEGI and (ii) the United States and Canadian securities laws prohibit
any persons who have material, non-public information from purchasing or selling
securities of a company using such information or from communicating such
information to any Person (including its Affiliates) under circumstances in
which it is reasonably foreseeable that such Person is likely to purchase

 

 27

 

or sell such securities in reliance upon such information. PSP further confirms
that it has in place internal information protection mechanisms to prevent
unauthorized use of the Confidential Information and Competitively Sensitive
Information.

 

(b)             “Competitively Sensitive Information” shall mean information
regarding PEGI, a Subject Project Interest or a Subject Project Company that
PEGI determines that one or more Affiliates of PSP could reasonably be expected
to use to compete with PEGI. Notwithstanding anything to the contrary in this
Agreement, in no event shall PSP be entitled to receive Competitively Sensitive
Information, and PSP shall, and shall cause its Affiliates to, maintain any
Competitively Sensitive Information of which any of their respective employees,
officers or directors is or becomes aware in strict confidence; provided that
PEGI shall provide PSP with a commercially reasonable description of the nature
of any Competitively Sensitive Information that would otherwise have been
provided to PSP but for this ‎Section 4.01(b) and shall use commercially
reasonable efforts to provide substitute disclosure to PSP that, to the greatest
extent practicable under the circumstances, will enable PSP to assess the
applicable opportunity relating to the Subject Project Interest or Subject
Project Company in substantially the same manner as if PSP had full access to
such Competitively Sensitive Information and that is otherwise reasonably
satisfactory to PSP.

 

(c)             Subject to the provisions of this ‎Section 4.01(c), PEGI shall,
and shall cause its Affiliates to, keep confidential all confidential documents
and information concerning PSP furnished to PEGI by PSP or its Representatives
in connection with the transactions contemplated by this Agreement (including
any Joint Acquisition) (the “PSP Confidential Information” and together with the
PEGI Confidential Information, “Confidential Information”); provided that
nothing herein shall restrict or prohibit PEGI from disclosing PSP Confidential
Information to its Representatives who first are instructed to maintain the PSP
Confidential Information confidential on substantially similar terms as those
contained in this ‎Section 4.01(c); provided, further, that PEGI shall be liable
for any breach of this ‎Section 4.01(c) by any of its Representatives as if PEGI
had itself committed such breach.

 

(d)             Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall prevent or restrict any JV Participant or any of
its Affiliates from disclosing, without the agreement of the other JV
Participant: (i) Confidential Information required to be disclosed under any
Applicable Law (including applicable securities laws) or the rules of any
securities exchange; (ii) Confidential Information required to be disclosed to
its lenders or other creditors on a confidential basis; provided that in no
event shall this clause (ii) permit the disclosure of any Competitively
Sensitive Information. Any JV Participant disclosing Confidential Information,
as applicable in accordance with this ‎Section 4.01 shall use reasonable efforts
to (i) advise the other JV Participant of the details of the required disclosure
and (ii) if permitted by Applicable Law, obtain the comments of such other JV
Participant on the wording of the proposed disclosure prior to making such
disclosure.

 

(e)             Notwithstanding anything to the contrary in this Agreement, in
no event shall PSP, any of its Affiliates or any PSP Designee, or any of their
respective

 

 28

 

Representatives, share any Confidential Information or Competitively Sensitive
Information with any portfolio companies or other investments of PSP (or any of
their respective Representatives other than employees of PSP who are acting in
their capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) and PSP shall, and shall cause its Affiliates that receive
Confidential Information or Competitive Sensitive Information to, use customary
information barriers to ensure that no portfolio company or other investment of
PSP or any of their respective Representatives has access to any Confidential
Information or Competitively Sensitive Information.

 

(f)             Each JV Participant shall consult with the other JV Participant
and provide that other JV Participant a reasonable opportunity to comment before
issuing any press release or making any other public announcement regarding the
other JV Participant, provided that (i) in the case of any disclosure required
by applicable law or stock exchange rule, such consultation and opportunity to
comment shall only be required to the extent reasonably practicable under the
circumstances and (ii) no consultation and opportunity to comment shall be
required with respect to any disclosure that is substantially similar to prior
public disclosure made in compliance with the terms of this Agreement.

 

Section 4.02.      Construction Bridge Financing.

 

PSP shall reasonably cooperate with PEGI in PEGI’s efforts to finance PEGI’s
project pipeline as follows: (i) at the request of PEGI with respect to one or
more specific projects, PSP shall reasonably cooperate with PEGI to arrange for
or provide bridge loans to Pattern Development 1.0 or Pattern Development 2.0
for such projects that are subject to either a Joint Acquisition PSA or an
Initial Acquisition PSA as more fully set forth on Exhibit E and (ii) at the
request of PEGI with respect to one or more specific projects, PSP shall
reasonably cooperate with PEGI to arrange for or provide construction financing
for projects that are subject to either a Joint Acquisition PSA or an Initial
Acquisition PSA in advance of the applicable commercial operations date, as more
fully set forth on Exhibit E; provided that for the avoidance of doubt nothing
in this ‎Section 4.02 constitutes a commitment of PSP to provide any such bridge
loans or financings.

 

Section 4.03.      Valuation Support.

 

PEGI shall use commercially reasonable efforts to assist PSP (at PSP’s sole cost
and expense) in any annual or other valuation of the Initial Acquisition
Projects or any Subject Project Company that PSP acquires an interest in
pursuant to ‎Article 3 as PSP may reasonably determine is required by its
charter. Without limiting the generality of the immediately preceding sentence,
in respect of each Subject Project Interest jointly acquired by PSP and PEGI,
PEGI shall provide, or cause to be provided, to PSP, annually on or before
February 15 of each calendar year, an updated financial model for each Subject
Project Company that PSP acquires an interest in.

 

 29

 

Section 4.04.      Appointment of PSP Designee.

 

PEGI agrees that, as promptly as practicable after the PSP Compliance Date, and
subject to the taking by the PEGI NGC of all requisite action under PEGI’s
Governing Documents, PEGI shall, to the fullest extent permitted under
Applicable Law and its Governing Documents, take all necessary action to
increase the size of the PEGI Board, unless there is otherwise a vacancy on the
PEGI Board, and appoint the PSP Designee to the PEGI Board. PEGI further agrees
that it will use its commercially reasonable efforts to effect the foregoing
within the time frame set forth in the immediately preceding sentence.

 

Section 4.05.      PSP Standstill Obligations.

 

(a)             PSP represents and warrants that as of the date hereof, other
than the PSP PEGI Shares, it does not beneficially own any securities of PEGI.
PSP agrees that, for a period of twelve months immediately following the date
hereof (the “Standstill Period”), PSP will not directly or in concert with any
of its Affiliates or any other Person, without the prior written consent of
PEGI, (i) other than the PEGI Share Acquisition, acquire, agree to acquire,
propose, seek or offer to acquire, any securities of PEGI or any of its
Subsidiaries, or any warrant, option or other direct or indirect right to
acquire any such securities, (ii) enter, agree to enter, propose, seek or offer
to enter into or facilitate any merger, business combination, recapitalization,
restructuring or other extraordinary transaction involving PEGI or any of its
Subsidiaries, (iii) initiate, encourage, make, or in any way participate or
engage in, any “solicitation” of “proxies” as such terms are used in the proxy
rules of the U.S. Securities and Exchange Commission (the “SEC”) to vote, or
seek to advise or influence any Person with respect to the voting of, any voting
securities of PEGI (including, for the avoidance of doubt, indirectly by means
of communication with the press or the media), (iv) file with the SEC a proxy
statement or any supplement thereof or any other soliciting material in respect
of PEGI or its shareholders that would be required to be filed with the SEC
pursuant to Rule 14a-12 or other provisions of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (v) nominate or recommend for nomination
a Person for election at any meeting of PEGI’s shareholders at which directors
of the PEGI Board are to be elected, (vi) submit any shareholder proposal for
consideration at, or bring any other business before, any meeting of PEGI’s
shareholders, (vii) initiate, encourage, make, or in any way participate or
engage in, any “withhold” or similar campaign with respect to any meeting of
PEGI shareholders, (viii) form, join or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
voting securities of PEGI, (ix) call, request the calling of, or otherwise seek
or assist in the calling of a special meeting of PEGI’s shareholders, (x)
otherwise act, alone or in concert with others, to seek to control or influence
the management or the policies of PEGI, (xi) disclose any intention, plan or
arrangement prohibited by, or inconsistent with, the foregoing or (xii) advise,
assist or encourage or enter into any discussions, negotiations, agreements or
arrangements with any other Persons in connection with the foregoing. PSP
furthers agree that during the Standstill Period it will not, directly or
indirectly, without the prior written consent of PEGI, (a) make any request
directly or indirectly, to amend or waive any provision of this ‎Section 4.05
(including this sentence), or (b) take any action that would reasonably

 

 30

 

be expected to require PSP to make a public announcement regarding the
possibility of a business combination, merger or other type of transaction
described in this ‎Section 4.05 with PSP or any of its Affiliates. For the
avoidance of doubt, the PSP Designee’s service on the PEGI Board shall not
constitute a breach of this ‎Section 4.05.

 

(b)             Without the prior written consent of PEGI, for a period of 180
days (the “Hold Period”) immediately following the date hereof, PSP shall
refrain from offering, pledging, selling, contracting to sell, selling any
option or contract to purchase, purchasing any option or contract to sell,
granting any option, right or warrant for the sale of, lending or otherwise
disposing of or transferring, directly or indirectly (including pursuant to any
derivative transaction), any or all of the PSP PEGI Shares.

 

(c)             PSP agrees that during the Hold Period all certificates
representing PSP PEGI Shares shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO STANDSTILL
OBLIGATIONS PURSUANT TO THAT CERTAIN JOINT VENTURE AGREEMENT, DATED AS OF JUNE
16, 2017 (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF PEGI) WHICH PROVIDES,
AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER THEREOF. ANY SALE
OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT SHALL BE VOID.”

 

At any time following the expiry of the Hold Period, PSP may request that the
restrictive legend included immediately above be removed from all PSP PEGI
Shares and PSP shall be entitled to obtain new certificates in respect of such
PSP PEGI Shares without such legend. At any time following the expiry of the
Hold Period, PSP may also request removal of the legend prescribed by Section
5.4(d) of the Securities Purchase Agreement relating to the PEGI Share
Acquisition. Following such request, and subject to PEGI’s reasonable
satisfaction (including receipt of a customary legal opinion) that all
conditions of Rule 144 under the U.S. Securities Act of 1933, as amended, have
been satisfied, including that PSP is not an affiliate of PEGI pursuant to Rule
144 and has not been for three months, PEGI shall cause such restricted legend
to be removed and, if requested by PSP, shall provide new certificates in
respect of such PSP PEGI Shares to PSP without such legends; provided that, if
the Hold Period has expired and such restricted legends have not been removed
following the date that is 120 calendar days after the resignation of the PSP
Designee from the PEGI Board, then PEGI shall grant PSP a customary “demand”
registration right with respect to the PSP PEGI Shares so long as at such time
(i) PSP does not have any right to appoint a designee to the PEGI Board and (ii)
PSP and its Affiliates beneficially own, in the aggregate, less than 10% of the
outstanding Class A common stock, $0.01 par value per share, of PEGI.

 

(d)             During the Hold Period PSP agrees to the entry of stop transfer
orders with the transfer agent and registrar of the PSP PEGI Shares against the
transfer of legended stock held by PSP except in compliance with the
requirements of this Agreement. Upon expiry of the Hold Period PSP may request
the removal of any such stop transfer orders.

 

 31

 

Section 4.06.      Joint M&A Coordination.

 

The JV Participants shall negotiate in good faith to develop a strategy, set
aside resources and pursue third-party acquisitions of renewable assets.

 

Section 4.07.      Piggyback Canadian Prospectus – Filing in Québec.

 

If PEGI proposes to file a Piggyback Canadian Prospectus in one or more Eligible
Jurisdictions or conduct an Underwritten Offering pursuant to a Piggyback
Canadian Prospectus as contemplated in Section 2.2(a)(ii) or (iii) of the
Registration Rights Agreement (other than a Canadian Prospectus for an
at-the-market offering program and a Canadian Prospectus filed pursuant to
section 7.5 of the MJDS where the distribution of securities will not be made in
Canada) and PSP has piggyback registration rights pursuant to such Section
2.2(a)(ii) or (iii) of the Registration Rights Agreement that it is entitled to
and wishes to exercise with respect to its Registrable Shares, PEGI hereby
agrees and covenants to file the applicable Piggyback Canadian Prospectus in the
Province of Québec if and as necessary to permit PSP to offer and sell its
Registrable Shares under such Piggyback Canadian Prospectus. Initially
capitalized terms used in this Section 4.07 but not defined in this Agreement
have the meaning given to them in the Registration Rights Agreement.

 

Section 4.08.      Certain Rights Regarding Certain Agreements.

 

(a)             If the PEGI Entity that acts as the general partner of, or holds
shares in the general partner of, a Subject Project Company or that is the
service provider under the MOMA, PAA, the Sponsor Services Agreement or other
related party Contract with respect to a specific project held by a Subject
Project Company is determined by a court to have committed actual fraud, willful
misconduct or bad faith in connection with its duties in respect of such project
and as a result of such actions PSP suffers material damages that are not, after
notice, cured or remedied under the indemnification provisions of the applicable
Joint Acquisition Governance Agreement, MOMA or PAA, or the Sponsor Services
Agreement or other related party Contract, then the applicable MOMA, PAA or
Jointly Owned Company Service Period (as defined in the Sponsor Services
Agreement) or other related party Contract to the extent relating to such
project can all be terminated without payment of a termination break fee.

 

(b)             If PEGI or the PEGI Entity that acts as the general partner of,
or holds shares in the general partner of, a Subject Project Company or that is
the service provider under the MOMA, PAA, Sponsor Services Agreement or other
related party Contract with respect to any project jointly owned by PSP and PEGI
acquired pursuant to the PSP Co-Invest Rights is determined by a court to have
committed a felony crime (or equivalent under Applicable Law) involving actual
fraud against an equity investor in renewable energy projects controlled by
PEGI, then PEGI will lose its control rights with respect to such jointly owned
projects, and the MOMA, PAA and any other related party Contracts with respect
to such projects, and Sponsor Services Agreement, can all be terminated without
payment of a termination break fee.

 

 32

 

Article 5
Miscellaneous

 

Section 5.01.      Amendments; Extension; Waiver.

 

This Agreement may not be amended, altered or modified except by written
instrument executed by both PEGI and PSP. The failure by either PEGI or PSP to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be waiver of any other or
subsequent breach of non-compliance. The observance of any provision of this
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver.

 

Section 5.02.      Rules of Construction.

 

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:

 

(a)             the terms “Agreement,” “this Agreement,” “the Agreement,”
“hereto,” “hereof,” “herein,” “hereby,” “hereunder” and similar expressions
refer to this Agreement in its entirety, including all Exhibits hereto, and not
to any particular provision hereof;

 

(b)             references to an “Article,” “Section” or “Schedule” followed by
a number or letter refer to the specified Article or Section of or Schedule to
this Agreement;

 

(c)             the division of this Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement;

 

(d)             words importing the singular number only shall include the
plural and vice versa and words importing the use of any gender shall include
all genders;

 

(e)             the words “include,” “includes” and “including” mean “include,”
“includes” or “including,” in each case, “without limitation”;

 

(f)             the terms “party” and “the parties” refer to a party or the
parties to this Agreement;

 

(g)             any reference to any agreement (including this Agreement) or
other instrument in writing means such agreement or other instrument in writing
as amended, modified, replaced or supplemented from time to time;

 

(h)             any reference to a statute, regulation or rule shall be
construed to be a reference thereto as the same may from time to time be
amended, re-enacted or replaced, and any reference to a statute shall include
any regulations or rules made thereunder;

 

 33

 

(i)             all dollar amounts refer to United States dollars;

 

(j)             any time period within which a payment is to be made or any
other action is to be taken hereunder shall be calculated excluding the day on
which the period commences and including the day on which the period ends; and

 

(k)             whenever any payment is required to be made, action is required
to be taken or period of time is to expire on a day other than a Business Day,
such payment shall be made, action shall be taken or period shall expire on the
next following Business Day.

 

Section 5.03.      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)             This Agreement, the legal relations among the parties hereunder
and the adjudication and the enforcement thereof, shall in all respects be
governed by, and interpreted and construed in accordance with, the Laws
(excluding conflict of laws rules and principles) of the State of New York
applicable to agreements made and to be performed entirely within such State,
including all matters of construction, validity and performance.

 

(b)             Each of the JV Participants irrevocably submits to the exclusive
jurisdiction of the Supreme Court of the State of New York, New York County, for
any Proceeding arising out of this Agreement or any transaction contemplated
hereby. To the extent that service of process by mail is permitted by Applicable
Law, each JV Participant irrevocably consents to the service of process in any
Proceeding in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for herein.
Nothing herein shall affect the right of any Person to serve process in any
other manner permitted by Law. Each of the JV Participants irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of this Agreement or the transactions contemplated hereby in the
Supreme Court of the State of New York, New York County, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any Proceeding brought in any such court has been brought in an
inconvenient forum. EACH JV PARTICIPANT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION THEREWITH AND FOR
ANY COUNTERCLAIM WITH RESPECT THERETO.

 

Section 5.04.      Entire Agreement.

 

(a)             This Agreement and the Exhibits hereto and any documents
executed by PSP and PEGI simultaneously herewith or pursuant hereto constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and thereof, and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements between the parties hereto in
connection with the subject matter hereof or thereof, except as specifically set
forth herein.

 

 34

 

(b)             Except for the representations and warranties expressly made
herein, PEGI and PSP (as applicable, the “Disclaiming Party”) each hereby
disclaims all liability and responsibility for, or any use by the receiving
party’s Affiliates or its or their Representatives of, any representation,
warranty, projection, forecast, statement or information made, communicated or
furnished (orally or in writing) to the Receiving Party, its Affiliates or its
or their Representatives (including any opinion, information, projection or
advice that may heretofore have been or may hereafter be made available to
Receiving Party, its Affiliates or its or their respective Representatives,
whether in any “data rooms,” “management presentations,” or “break-out
sessions,” or in response to questions submitted by or on behalf of Receiving
Party or otherwise, in each case by Disclaiming Party or its Affiliates or any
of its or their Representatives.

 

Section 5.05.      Severability.

 

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof and each provision is hereby
declared to be separate, severable and distinct. To the extent that any
provision is found to be invalid, illegal or unenforceable, the parties shall
act in good faith to substitute for such provision, to the extent possible, a
new provision with content and purpose as close as possible to the provision so
determined to be invalid, illegal or unenforceable.

 

Section 5.06.      No Partnership.

 

This Agreement is intended to create certain contractual rights and obligations
between the parties hereto and is not intended to, and the parties agree that it
does not, constitute any JV Participant as the partner, agent or fiduciary of
the other JV Participant for any purpose or create any partnership, agency,
fiduciary or other similar relationship among the JV Participants, and neither
JV Participant shall have any partnership, agency, fiduciary or other similar
duties, liabilities or obligations to the other JV Participant relating to or
arising from this Agreement or the transactions contemplated hereby. Neither JV
Participant shall have, nor shall it represent to any other party that is has,
the authority to enter into any agreement or commitment on behalf of the other
JV Participant or make any representation or incur any obligation in the name of
or on behalf of the other JV Participant. To the fullest extent permitted by
Applicable Law, other than as expressly set forth in ‎Article 3, each JV
Participant, on behalf of itself and its Affiliates, waives and renounces any
right, interest or expectancy in, or in being offered an opportunity to
participate in, business opportunities that are from time to time presented to
or business opportunities of which any of the other JV Participant or its
Affiliates gain knowledge, and no JV Participant shall be accountable or liable
to the other JV Participant as a result of acting in its own best interest,
except in the case of any decision or action which is illegal or in breach of
this Agreement. For the avoidance of doubt, nothing in this ‎Section 5.06 shall
be deemed to limit or otherwise modify the rights and obligations of the parties
to any Joint Acquisition Governance Agreements that are entered into with
respect to any Joint Acquisitions.

 

 35

 

Section 5.07.      Notices.

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
facsimile or sent by registered mail, charges prepaid, addressed as follows:

 

(a)   if to PEGI:

 

Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111

 

Attention: General Counsel Email: generalcounsel@patternenergy.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017

Attention: John H. Butler
Email: john.butler@davispolk.com

 

(b)   if to PSP:

 

Public Sector Pension Investment Board

 

1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9

 

Attention: Managing Director, Infrastructure Investments Email:
vertuousenergy@investpsp.ca and legalnotices@investpsp.ca

 

with a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

 

1501, avenue McGill College
26th Floor
Montréal, Québec H3A 3N9

 

Attention: Franziska Ruf Email: fruf@dwpv.com

 

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a

 

 36

 

Business Day or if delivery or transmission is made on a Business Day after 5:00
p.m. at the place of receipt, then on the next following Business Day) or, if
mailed, on the third Business Day following the date of mailing.

 

Any party may at any time change its address for purposes of this ‎Section 5.07
by giving notice to the other parties.

 

Section 5.08.      Costs and Expenses.

 

All fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby (including in connection with any Joint
Acquisition) or in connection with any dispute or adversarial Proceedings
arising hereunder or relating hereto, shall be paid by the party incurring such
fees, costs or expenses; provided that with respect to each Joint Acquisition
(excluding any Initial Project Acquisition), PSP shall, upon demand, reimburse
PEGI for a pro rata portion equal to the PSP Co-Invest Percentage for such Joint
Acquisition of the reasonable aggregate fees and expenses of counsel to PEGI
incurred in connection with the negotiation of the Joint Acquisition PSA for
such Joint Acquisition.

 

Section 5.09.      Term.

 

This Agreement (other than such rights and obligations that the JV Participants
have become entitled to enforce or become liable for) shall begin as of the date
first written above and shall continue in full force and effect until the
earlier of (i) subject to the proviso in ‎Section 3.04(a)(i), the occurrence of
a Co-Investment Right Termination Event (unless otherwise agreed in writing by
both parties) and (ii) termination of this Agreement by written agreement of
both parties; provided that Sections ‎3.04(b), ‎3.06, ‎4.01, ‎4.05 and 4.08 and
‎Article 5 shall survive any such termination.

 

Section 5.10.      Successors and Assigns.

 

Except as otherwise provided herein, neither this Agreement nor any of the
rights of any JV Participant hereunder may be assigned without the prior written
consent of the other JV Participant. Either JV Participant may assign this
Agreement or any of its rights hereunder to its Affiliate upon providing notice
to the other JV Participant; provided that such assignment shall not relieve the
assignor of any of its obligations hereunder. Except as may otherwise be
provided herein, all of the terms and provisions of this Agreement shall be
binding upon and shall enure to the benefit of the parties hereto and their
respective heirs, executors, administrators, other personal Representatives,
successors and permitted assigns.

 

Section 5.11.      No Third-Party Beneficiaries.

 

This Agreement shall not confer any rights or remedies upon any Person other
than the JV Participants and their respective successors and permitted assigns.

 

 37

 

Section 5.12.      Enforcement.

 

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that any breach of this
Agreement would not be adequately compensated by monetary damages. Accordingly,
the parties hereto acknowledge and agree that in the event of any breach or
threatened breach of any of their respective covenants or obligations set forth
in this Agreement, the non-breaching party be entitled to an injunction or
injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by the other and to specifically enforce the terms and provisions of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the other under this
Agreement.

 

Section 5.13.      Counterparts.

 

This Agreement may be executed by facsimile or .pdf format scanned signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together, be deemed an original, and shall constitute one and the same
instrument.

 

 

 38

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

  PATTERN ENERGY GROUP INC.           By: /s/ Esben Pedersen     Name: Esben
Pedersen     Title: Chief Investment Officer            

  PUBLIC SECTOR PENSION INVESTMENT BOARD           By: /s/ Guthrie Stewart    
Name: Guthrie Stewart     Title: Senior Vice President, Global Head of Private
Investments               By: /s/ Patrick Samson     Name: Patrick Samson    
Title: Managing Director, Infrastructure Investments      

 

 



 



 

 

 

 

EXHIBIT A

 

Purchase Rights Agreements

 

(see attached)

 

 

 

 

 

EXHIBIT A-1

 

(see attached)

 

 

 

 

 

EXHIBIT A-2

 

(see attached)

 

 

 

 

 

EXHIBIT B

 

Sponsor Services Agreement

 

(see attached)

 

 

 

 

 

EXHIBIT C

 

Form of Joint Acquisition PSA

 

(see attached)

 



 

 

 

 



 



EXHIBIT D

 

JOINT ACQUISITION GOVERNANCE[1]

 

General:

PEGI will manage each Subject Project Company in accordance with the Sponsor
Service Agreement.

 

PEGI shall have the right to provide management operations and maintenance
services and project administration services to each Subject Project Company on
customary arm’s-length terms pursuant to the Project Administration Agreement
and Management, Operation and Maintenance Services Agreement in effect at the
time of PSP’s investment in the Subject Project Company

 

Subject to the PSP consent rights, PEGI will have full discretion to manage each
Subject Project Company. Other than the PSP consent rights, PSP shall have no
governance rights with respect to the Subject Project Companies.

 

Project Company Funding: Any equity requirements at the Subject Project Company
shall be funded pro rata by all equity owners, and any deficiency in funding
shall be significantly dilutive for a non-funding party. Distributions:

The Subject Project Company shall provide for ordinary distributions to equity
of all cash flows available for distribution unless PEGI and PSP both agree to
structure distributions for such project company in a more tax-efficient method.
As far as it is legally permissible, the Subject Project Company should
periodically distribute all net cash flows to its owners on a pro-rata basis to
their ownership, subject to retaining sufficient cash reserves to meet the
Subject Project Company’s reasonably foreseeable needs in relation to: existing
or reasonably foreseeable obligations; solvency; and the current annual budget
(including all agreed retention, capital expenditures and reserves).

 

PSP Consent Rights: With respect to each Subject Project Company that is
acquired by PEGI and PSP pursuant to a Joint Acquisition, PSP’s consent will be
required for the following matters:   (a) Any amendment of the articles,
equivalent constituting document or bylaws of the Subject Project Company (or
any of its Subsidiaries), other than (i) as required by the applicable
third-party partnership agreement, or (ii) amendments that are required by law
or are of a clerical or “housekeeping” nature;

 

 







 



1 Where applicable, references to PEGI and PSP are to the PEGI and PSP entity,
respectively, that owns the applicable Subject Project Company.

 







 

 

 



 





 





(b)    (i) the incorporation or acquisition of a Subsidiary of the Subject
Project Company or the disposition of any shares of a Subsidiary of the Subject
Project Company, (ii) the Subject Project Company or a Subsidiary thereof
entering into any partnership, joint venture or similar arrangement with any
other Person, or (iii) the purchase of any business by the Subject Project
Company (or any of its Subsidiaries) or acquisition by stock or purchase by the
Subject Project Company (or any of its Subsidiaries) of all or substantially all
of the assets of any other Person;

 

(c)   the sale (or entry into of binding agreements to that effect), lease,
exchange or other disposition of (i) all or substantially all of the assets of
the Subject Project Company (or any of its Subsidiaries) or (ii) assets of the
Subject Project Company (or any of its Subsidiaries) that would result in a
material adverse effect on the power generation of the applicable project, or
the granting of an option or right to such effect;

 

(d)    initiating or otherwise participating in voluntary winding-up or
bankruptcy Proceedings of the Subject Project Company (or any of its
Subsidiaries);

 

(e)   any merger, amalgamation or consolidation or the entering into of any
agreement, arrangement or understanding to merge, amalgamate or consolidate, the
Subject Project Company (or any of its Subsidiaries) with any Person;

 

(f)    any change to the equity capital structure of the Subject Project Company
(whether by subdivision, consolidation or reclassification), the issuance or
allotment of any equity or the granting of any right, option or privilege to
acquire any equity or the redemption or repurchase by the Subject Project
Company of any equity, other than (i) as contemplated in this Project Governance
Framework including any purchase rights or equity dilutions provisions
(including to fund non-discretionary expenses or amounts necessary to comply
with legal obligations), (ii) as contemplated under applicable third-party
partnership agreements, or (iii) amendments that are required by law or are of a
clerical or “housekeeping” nature;

 

(g)    the taking or institution of any Proceedings for the continuance,
winding-up, liquidation, reorganization or dissolution of the Subject Project
Company (or any of its Subsidiaries) in each case under applicable debtor relief
laws, other than as required by Applicable Law;

 

(h)    (i) any incurrence of any indebtedness by the Subject Project Company (or
any of its Subsidiaries) for borrowed money or

 





 

2 

 



 

 



 

granting of any lien or security interest by the Subject Project Company (or any
of its Subsidiaries) in respect of any indebtedness for borrowed money,
including any financing or refinancing, that is not in existence as of the date
of the closing of the applicable Joint Acquisition, other than (A) in the case
of an amendment to or refinancing of existing indebtedness of the Subject
Project Company, where the amended or refinanced indebtedness would not result
in a capital call or be in excess of the total amount of the existing
indebtedness outstanding at the time of the refinancing that would be amended or
extinguished by the refinancing plus all applicable fees, costs and expenses
including breakage costs incurred in connection with such new financing or the
repayment of the existing indebtedness; or (B) indebtedness of less than 2% of
the book value of assets of the Subject Project Company that is required to meet
the Subject Project Company’s obligations that cannot reasonably be expected to
be met with project distributable cash flow or that can be satisfied with the
posting of a letter of credit or other security, (ii) making any loan for
borrowed money or entering into any external borrowing arrangements where the
Subject Project Company (or any of its Subsidiaries) acts as a lender, (iii) the
Subject Project Company (or any of its Subsidiaries) entering into any
derivative transaction or amending in any material manner or terminating any
derivative transaction other than in connection with a transaction described in
clauses (i)(A) or (i)(B) above and other than short-term energy hedge, renewable
attributes and/or capacity transactions, or (iv) any incurrence of any
indebtedness for borrowed money or granting of any security interest or entering
into any other borrowing arrangements, in each case by the Subject Project
Company (or any of its Subsidiaries) with any related party;

 

(i)    the repayment of any loan or advance made by a related party to the
Subject Project Company (or any of its Subsidiaries), other than in accordance
with the terms agreed upon at the time the loan or advance was made;

 

(j)    the granting of any security on the assets of the Subject Project Company
(or any of its Subsidiaries) other than (i) under a financing that is otherwise
permitted pursuant to this Project Governance Framework, or (ii) customary liens
created in the operation of the Subject Project Company (such as liens for trade
payables, mechanics, suppliers and warehouse liens, capital leases and tax
liens);

 

(k)  the guarantee or indemnification by the Subject Project Company (or any of
its Subsidiaries) of, or the grant of security by the Subject Project Company
(or any of its Subsidiaries) for, the debts or obligations of any third party,
in each case other than customary guarantees or indemnitees

 

3 

 

 

         arising out of the ordinary course of business of the Subject Project
Company;

 

(l)    the guarantee or indemnification by the Subject Project Company (or any
of its Subsidiaries) of, or the grant of security by the Subject Project Company
(or any of its Subsidiaries) for, the debts or obligations of any related party;

 

(m)   any change to the distribution policy of the Subject Project Company
agreed at the time of investment (or as amended by mutual agreement);

 

(n)   the Subject Project Company (or any of its Subsidiaries) entering into (on
or after the date of PSP’s investment), causing the early termination of, or
making material amendments to (i) any Material Contract, (ii) applicable
third-party partnership agreements, or (iii) any related-party Contracts,
including the Management, Operation and Maintenance Services Agreement ("MOMA")
and Project Administration Agreement ("PAA"), except (x) in each case for new
contracts, terminations and/or amendments that are required by law or to avoid a
material default by the Subject Project Company (or any of its Subsidiaries) or
otherwise preserve material rights of a Subject Project Company (or any of its
Subsidiaries) under a Material Contract and (y) in the case of clause (ii), as
is required to give effect to the exercise of options or rights under such
agreements. Notwithstanding the foregoing, with respect to any new related party
Contracts which PEGI proposes, PEGI shall provide written notice to PSP setting
out details of the scope of services to be provided by PEGI or such other
related party under such new Contract and the corresponding fees payable to PEGI
or such other related party thereunder. Within thirty (30) calendar days of such
a notice, PSP may object to such new Contract on the ground that either the
scope of services to be provided is not reasonable or that the proposed fees
payable are not within the range of “market fees” (factoring in the proposed
scope). If PSP timely objects, then the matter shall be referred to a dispute
resolution process (such process to include mediation through progressively
senior levels of each of PSP and PEGI following which the matter shall be
referred to an independent third party expert reasonably selected by PSP, who
shall determine if the scope of services to be provided is not reasonable or
that the proposed fees payable are not within the range of “market fees”
(factoring in the proposed scope)). If PSP does not timely object to the
proposed new Contract, or if the independent third party expert so determines
that the proposed scope of services is reasonable and the fees payable are
within the range of “market fees”, then PEGI shall be permitted to cause the
applicable new

 

4 

 

 

        Contract to be so entered into.

 

(o)   the approval by the Subject Project Company (or any of its Subsidiaries)
of any capital expenditure or series of related capital expenditures in excess
of 2% of the book value of the assets of the applicable Subject Project Company,
other than as necessary to comply with Applicable Law, address a safety
emergency or casualty or maintain an insurance policy relating to the applicable
Subject Project Company;

 

(p)   the initiation or settlement by the Subject Project Company (or any of its
Subsidiaries) of any material litigation or material administrative Proceeding;

 

(q)    the appointment and removal/replacement of auditors of the Subject
Project Company, other than when such appointment, removal or replacement of
auditors is designed to have the auditor of the Subject Project Company be the
same as PEGI’s auditor;

 

(r)    the adoption of and changes to employee benefits arrangements or schemes
of the Subject Project Company (or its Subsidiaries), subject to customary
materiality thresholds reasonable for an Entity of the same size and nature as
the Subject Project Company;

 

(s)    the creation, modification or termination by the Subject Project Company
(or any of its Subsidiaries) of any plan for the purchase of equity or other
securities through the award of options to purchase equity, including a stock
option plan or similar program;

 

(t)    any change to the accounting methods of the Subject Project Company (or
any of its Subsidiaries) or to the Fiscal Year-end, other than (i) when such
change to the accounting methods of the Subject Project Company (or any of its
Subsidiaries) or to the Fiscal Year-end is designed to conform to the accounting
methods or Fiscal Year-end of PEGI or (ii) to comply with GAAP;

 

(u)   any significant change in the scope or nature of the business of the
Subject Project Company (or any of its Subsidiaries) and the entering into any
Contract, agreement or commitment that would result in a significant change in
the scope or nature of the business of the Subject Project Company (or any of
its Subsidiaries); and

 

(v)   seeking to launch an initial public offering or the admission to trading
on a recognized stock exchange of the whole or any part of the Subject Project
Company’s (or any of its Subsidiaries) issued securities.

 

5 

 

Sell Down/Transferability:

The consent rights described above will not be transferable with PSP’s ownership
interest in a Subject Project Company, except for transfers to Permitted
Transferees or the transferee from PSP of 100% of PSP’s initial ownership
interest in a Subject Project Company. If PSP transfers less than all of its
ownership interest in a Subject Project Company, PSP shall retain full authority
to exercise its surviving consent rights, but appropriate provisions may be
included in the applicable transfer agreement as to PSP consulting with the
transferee prior to exercise of such consent rights.

 

PSP’s consent rights will terminate when PSP and its Permitted Transferees own
25% or less of the outstanding ownership interests in such Subject Project
Company (or in the Person through which PEGI and PSP acquire their ownership
interest in a Subject Project Company where PEGI and PSP are not the only
owners); provided that PSP shall be entitled to transfer its consent rights to
an acquirer of 100% of its initial ownership interest in the Subject Project
Company and such transferee’s consent rights will terminate when such transferee
owns 25% or less of the outstanding ownership interests in such Subject Project
Company (or in the Person through which PEGI and PSP acquire their ownership
interest in a Subject Project Company where PEGI and PSP are not the only
owners).

 

Limitations on Transfer

 

Limitations on Transfer:

In no event shall PSP transfer all or part of its ownership interest in a
Subject Project Company to any Person that directly or indirectly (including
through Affiliates) develops or operates wind power, solar power or (if and only
if the applicable Subject Project Company includes a power transmission project
other than a dedicated GEN-TIE) power transmission projects (collectively, the
“Competitive Activities”).  Notwithstanding the foregoing, PSP shall be
permitted to transfer all or part of its ownership interest in a Subject Project
Company to a pension fund, investment fund, pooled investment vehicle, insurance
company or institutional investor that is directly or indirectly engaged in
Competitive Activities through another Person (including through an Affiliate)
provided that (i) the transferee’s primary business activity is not its direct
or indirect ownership of such Person, and (ii) such transfer shall not be to the
Person that is directly engaged in Competitive Activities.

 

“transfer” means to sell, assign, dispose of, exchange, pledge,



 

6 

 

 

Encumber, hypothecate or otherwise transfer the applicable Subject Project
Interest or any participation or interest therein, whether directly or
indirectly (including pursuant to a derivative transaction), or agree or commit
to do any of the foregoing; provided that neither the granting by any Person of
a lien to a bona fide third party lender as collateral security for the
obligations of such Person to such lender, or any action by such a lender to
foreclose on any such lien, shall be deemed a transfer of the applicable Subject
Project Interest, except that the sale by such a lender of the applicable
Subject Project Interest to a third party, whether in a foreclosure sale or
otherwise, shall constitute a transfer.

 

Any transferee that acquires all or any portion of PSP’s interest in a Subject
Project Company shall be required to provide to PEGI undertakings at least as
favorable to PEGI as those set forth in ‎Section 4.01.

 

Transfers to Affiliates: PSP and PEGI shall be entitled to transfer all or part
of their ownership interests in a Subject Project Company to one or more of
their Controlled Affiliates; provided that any such transferee shall agree to be
bound by the same restrictions applicable to PSP or PEGI, as applicable.
Drag-Along Rights:

Subject to first complying with its obligations under the heading “Right of
First Offer”, at any time, if PEGI and/or any of its Permitted Transferees
(together, a “Pattern Seller”) desires to effect a bona fide transfer of all
(but not less than all) of its direct and indirect ownership interests in a
Subject Project Company whether in one transaction or a series of related
transactions (the “Drag Sale Interests” and, any such transactions or series of
related transactions, a “Drag Along Sale”) to any Person who deals at arm’s
length with such Pattern Seller, other than a Permitted Transferee, for cash
then the Pattern Seller shall (in its sole discretion) be permitted to deliver
written notice to PSP or its Permitted Transferees of such Drag Along Sale no
later than fourteen (14) calendar days prior to the anticipated date of
consummation of such Drag Along Sale (the “Drag Along Notice”). Such Drag Along
Notice shall (i) identify the purchaser, the purchase price per security
therefor and a summary of the other material terms and conditions of the
proposed Drag Along Sale and (ii) be accompanied by forms of all agreements
(including any schedules, exhibits and annexes thereto) to be entered into by or
on behalf or for the account or otherwise for the benefit of the Pattern Seller,
as applicable, in connection with the Drag Along Sale. Following receipt of the
Drag Along Notice, PSP shall be obligated to sell to the purchaser all of PSP’s
direct and indirect ownership interest in the applicable Subject Project Company
at the same purchase price per security, and otherwise on the same terms
therefor and subject to the same conditions thereto, as the Pattern Seller.
Neither the Pattern Seller nor any Controlled Affiliate thereof shall have
entered into

 

7 

 

  any collateral agreement, commitment or understanding with the purchaser or
its affiliates that has or would have the effect of providing to the Pattern
Seller or any such Controlled Affiliate consideration of greater value than the
consideration offered pursuant to the Drag Along Sale; provided that such
restriction shall not apply to any commercial agreement in effect at the time of
such transaction (including, for the avoidance of doubt, the MOMA and PAA) that
was entered into in accordance with the PSP Consent Rights.  PSP shall not be
required to make any representations or warranties with respect to the Drag
Along Sale other than customary fundamental representations and warranties as to
ownership, title and due authorization and PSP shall be solely responsible for
the accuracy of such representations and warranties (and shall not have any
liability for any such fundamental representations and warranties of
PEGI).  Notwithstanding the foregoing, PSP shall only be responsible for any
indemnification obligations, escrow amounts and holdback amounts in connection
with the Drag Along Sale (including with respect to any representations and
warranties made by PEGI (other than the fundamental representations and
warranties referred to above)) on a several and proportionate (and not joint and
several basis) in accordance with its ownership interests in the Subject Project
Company relative to the Pattern Seller.  PSP shall not be required to enter into
or be bound by any non-compete or similar restrictive covenants in connection
with any Drag Along Sale.  PSP and its Permitted Transferees shall be obligated
to, and hereby do, waive any dissenters’ rights, appraisal rights or similar
rights in connection with any Drag Along Sale. If, substantially concurrently
with the closing of a Drag-Along Sale the purchaser in such transaction
terminates or agrees to terminate the MOMA and/or PAA, PEGI will waive any
termination fees payable under the terminated MOMA or PAA, as applicable.
Tag-Along Rights: Subject to first complying with its obligations under the
heading “Right of First Offer”, at any time, if a Pattern Seller desires to
effect a bona fide transfer of some or all of its direct or indirect ownership
interests in a Subject Project Company whether in one transaction or a series of
related transactions (the “Tag Sale Interests” and, any such transactions or
series of related transactions, a “Tag Along Sale”) to any Person who deals at
arm’s length with such Pattern Seller, other than a Permitted Transferee, (a
“Tag Along Purchaser”), then the Pattern Seller shall be required to provide PSP
with at least thirty (30) calendar days’ prior written notice (the “Tag Along
Notice”) of such proposed Tag Along Sale.  Such Tag Along Notice shall (A)
identify the Tag Along Purchaser, the amount of ownership interests in the
applicable Subject Project Company proposed to be transferred by the Pattern
Seller, the percentage of the then-issued and outstanding ownership interests in
such Subject Project Company that such proposed transfer represents, the price
per security therefor, and a summary of the other material terms

 

 

8 

 



 

  and conditions of the proposed Tag Along Sale and (B) be accompanied by forms
of all agreements (including any schedules, exhibits and annexes thereto) to be
entered into by or on behalf or for the account or otherwise for the benefit of
the Pattern Seller in connection with the proposed transfer.  Within twenty (20)
calendar days following receipt by PSP of the Tag Along Notice, PSP may, by
providing written notice (which notice shall be deemed to be irrevocable when
sent) (the “Tag Along Acceptance Notice”) to the Pattern Seller, elect to
transfer to the Tag Along Purchaser, as part of the Tag Along Sale, an amount of
ownership interests in the Subject Project Company owned by PSP (the “Tagging
Interests”) up to the total amount of issued and outstanding ownership interests
in the applicable Subject Project Company proposed to be transferred to the Tag
Along Purchaser pursuant to the Tag Along Sale multiplied by a ratio, the
numerator of which is PSP’s ownership percentage in such Subject Project Company
and the denominator of which is the total amount of issued and outstanding
ownership interests in such Subject Project Company, at the same purchase price
per security as the Pattern Seller and otherwise on the same terms therefor and
subject to the same conditions thereto.  Neither the Pattern Seller nor any
Controlled Affiliate thereof shall have entered into any collateral agreement,
commitment or understanding with the Tag Along Purchaser or its affiliates that
has or would have the effect of providing to the Pattern Seller or any such
Controlled Affiliate consideration of greater value than the consideration
offered pursuant to the Tag Along Sale; provided that such restriction shall not
apply to any commercial agreement in effect at the time of such transaction
(including, for the avoidance of doubt, the MOMA and PAA) that was entered into
in accordance with the PSP Consent Rights.  If the Tag Along Purchaser does not
accept all of the Tagging Interests tendered by PSP, then PEGI shall have the
option to either (i) proportionately reduce the number of Tag Sale Interests and
Tagging Interests to account for the maximum number of ownership interests that
the Tag Along Purchaser is willing to purchase or (ii) abandon the Tag Along
Sale.  If PSP does not deliver a Tag Along Acceptance Notice within twenty (20)
calendar days after receipt of the Tag Along Notice, PSP shall be deemed to have
waived its rights with respect to the transfer of its ownership interests in the
Subject Project Company pursuant to the applicable Tag Along Sale and the
Pattern Seller shall have until one hundred eighty (180) days after the
expiration of such twenty (20) calendar day period after the date of the Tag
Along Notice in which to transfer the ownership interests described in the Tag
Along Notice on terms not materially more favorable (in the aggregate) to the
Pattern Seller than those set forth in the Tag Along Notice.  If at the end of
such one hundred eighty (180) day period the Pattern Seller shall not have
completed the transfer of all of the Pattern Seller’s ownership interests
contemplated to be transferred in the Tag Along Notice (reduced to account for
any

9 

 

  Tagging Interests (if any) and all Tagging Interests (if any)), then PSP’s tag
along rights shall again apply with respect to any such unsold ownership
interests. Right of First Offer: If either PSP or PEGI (as applicable, the “ROFO
Offeree”) desires to transfer all or any portion of its ownership interests in a
Subject Project Company to any Person who deals at arm’s length with such ROFO
Offeree, other than to a Permitted Transferee, the ROFO Offeree shall give PSP
or PEGI, as applicable (the “ROFO Offeror”) written notice setting forth the
details of the ownership interest to be transferred (the “Subject Ownership
Interest”) and any other material terms of the proposed transfer reasonably
known or anticipated by the ROFO Offeree (a “ROFO Notice”).  Within forty-five
(45) calendar days after delivery of a ROFO Notice, the ROFO Offeror shall
either: (i) deliver a written offer to the ROFO Offeree to purchase the Subject
Ownership Interest (a “ROFO Offer”) or (ii) deliver a written notice to the ROFO
Offeree that the ROFO Offeror will not make a ROFO Offer (a “ROFO
Declination”).  If the ROFO Offeror fails to deliver either a ROFO Offer or a
ROFO Declination within such sixty (60)-day period, the ROFO Offeror will be
deemed to have delivered a ROFO Declination.  Unless a ROFO Offer is accepted
pursuant to written notice from the ROFO Offeree to the ROFO Offeror within ten
(10) calendar days following the delivery of a ROFO Offer (the “ROFO Acceptance
Period”), such ROFO Offer shall be deemed to have been rejected by the ROFO
Offeree. In the event that the ROFO Offeree validly rejects a ROFO Offer or the
ROFO Offeror delivers or is deemed to have delivered a ROFO Declination, subject
to complying with its obligations under the heading “Tag-Along Rights”, the ROFO
Offeree shall be free to transfer the applicable Subject Ownership Interest to
any Person; provided that in the event the ROFO Offeror has previously delivered
a ROFO Offer that was rejected by the ROFO Offeree, the ROFO Offeree shall only
be permitted to enter into a definitive agreement to transfer the applicable
Subject Ownership Interest (A) during the nine month period following the
expiration of the ROFO Acceptance Period, (B) at a price greater than or equal
to 105% of the price offered in the ROFO Offer and (C) on terms and conditions
(economic and otherwise) that are not materially less favorable (in the
aggregate) to the ROFO Offeree than the terms and conditions set forth in the
ROFO Offer.  If at the end of such nine month period the ROFO Offeree shall not
have completed the transfer of the Subject Ownership Interest, then it shall
once again be required to comply with this ROFO provision. If a ROFO offer is
accepted during the ROFO Acceptance Period the ROFO Offeror shall acquire the
Subject Ownership Interest, and the ROFO Offeree shall transfer the Subject
Ownership Interest to the ROFO Offeror at the price set forth in the ROFO Offer;
provided that neither party shall be required to provide any representations or
warranties with respect to such transfer other than customary fundamental
representations and warranties as to

10 

 



 





  ownership, title and due authorization.



 

 





 

11 

 



 



 


Miscellaneous

Information Rights:

PSP shall be entitled to receive periodic operational reporting with respect to
each Subject Project Company consistent with the reporting provided to project
lenders and tax equity. Such reporting to include, at a minimum, the following:

 

 

·      a reasonably detailed budget on an annual basis;

 

·      a reasonably detailed operating report, on a quarterly basis, including
summary environmental, health and safety information, as applicable;

 

·      actual financial and operational results data and reforecasting (if
applicable), in each case on a quarterly basis;

 

·      a distribution forecast (including calculations of debt services coverage
ratio and forecasted distributions to partners (including tax equity partners),
on a quarterly basis;

 

·      unaudited financial statements (that do not include footnotes), within 60
days of the end of each fiscal quarter;

 

·      audited financial statements (to the extent prepared and required under
financing arrangements), within 120 days of the end of each fiscal year. If no
audited financial statements are prepared then PSP shall have the right to
request an audit of the applicable Subject Project Company, in which case PEGI
shall use commercially reasonable efforts to cause audited financial statements
to be prepared (at PSP’s sole cost and expense) in an expeditious manner; and

 

·      Such other items as PSP may be reasonably request from time to time.

 

PSP shall be entitled (at its sole cost and expense) to have auditors engaged by
PSP review, subject to such auditors agreeing to comply with customary
confidentiality restrictions, any financial statements prepared in respect of
each Subject Project Company and all books and records and working papers
related thereto; provided that any such reviews shall be scheduled upon
reasonable advance notice by PSP and shall occur during normal business hours
and shall be conducted in a manner not to unreasonably interfere with the
business and operations of the applicable Subject Project Company or PEGI and
its Affiliates.

 

Where the right to conduct any such review are subject to obligations of PEGI
(or its Affiliates) or the Subject Project Company (or its Subsidiaries) to, or
limitations imposed by, any joint venture partners or contractual counterparties
of the applicable Subject Project Company (or its Subsidiaries), PSP’s





 





 



12 

 

  review rights will be subject to all such limitations and to full compliance
by PEGI and PSP of all such obligations. Corporate Opportunities, Waiver of
Fiduciary Duties, Etc.: To the maximum extent permitted by Applicable Law, no
member, director, officer or partner (or equivalent) of any Subject Project
Company will have any fiduciary duties to any equity holder of such Subject
Project Company, including as may result from a conflict of interest between any
of PEGI, PSP and the Subject Project Company.  No JV Participant shall be
obligated to recommend or take any action in its, his or her capacity as a
director or officer of a Subject Project Company that prefers the interests of
the Subject Project Company or the other JV Participant over the interests of
such JV Participant. Tax Considerations Each of PEGI and PSP shall bear its pro
rata share of any obligation or payment due to one or more third parties on
account of the breach of any existing tax representations made, or tax
indemnities given, to tax equity partners (other than tax equity partners that
are Affiliates of PEGI, Pattern Development 1.0 or Pattern Development 2.0)
relating to U.S. federal, state or local taxes with respect to any existing
United States Subject Project Company (any such obligations or payment, a “U.S.
Tax Loss”). PSP shall have the right to consult with PEGI and its Affiliates
with respect to any claim regarding a U.S. Tax Loss in excess of $100,000 (such
claim, a “Significant U.S. Tax Claim”) and to participate fully in any
negotiation, discussion, legal proceeding or other attempt to resolve a
Significant U.S. Tax Claim. Neither PEGI nor any of its Affiliates shall settle,
compromise or concede any portion of a Significant U.S. Tax Claim without the
prior written consent of PSP. PEGI or an Affiliate of PEGI shall be the “tax
matters partner” or the “partnership representative” (each as defined under the
applicable section of the Code) of any joint venture vehicle that is a
partnership for U.S. federal income tax purposes, and shall be given full faith
and authority to manage the U.S. tax affairs of such joint venture vehicle to
the fullest extent permitted by Law. Each of PEGI and PSP agrees that it shall
take into account and report any adjustment to its U.S. tax items as notified by
the “tax matters partner” or the “partnership representative,” as applicable, on
behalf of any such joint venture vehicle in the manner required by Applicable
Law, whether or not it owns an interest or remains a member or partner in the
relevant joint venture vehicle in the year of such notification of adjustment.
D&O Indemnity:

The Governing Documents will include customary D&O indemnification provisions,
which shall provide for customary expense advancement and exculpation.

 

Governing Law: New York.

13 

 

EXHIBIT E

 

CONSTRUCTION FINANCING TERMS

 

Acquisition Equity Bridge FACILITY

 

INDICATIVE SUMMARY OF BASIC Terms and STRUCTURE

 


1.         Facility

An acquisition bridge debt facility (“Facility”) in respect of an equity
interest in a project that either:

 

(i)            has been acquired jointly by PEGI and PSP as a Joint Acquisition
or from a third-party (an “Acquired Interest”, and PEGI’s share the “PEGI
Acquired Interest”); or

 

(ii)           is a Joint Acquisition that has been agreed to be acquired in the
future by PEGI and PSP (a “Committed Acquisition”).

 

2.         Lender PSP (or an Affiliate) 3.         Borrower

A single-purpose holdco entity that is either:

 

(i)            an Affiliate of PEGI that holds the PEGI Acquired Interest; or

 

(ii)           in the case of a Committed Acquisition, an Affiliate of Pattern
Development 1.0 or Pattern Development 2.0 (whichever is the Subject Project
Interest Seller) that holds the Subject Project Interest.

 

4.         Sponsor PEGI, Pattern Development 1.0, or Pattern Development 2.0,
whichever (indirectly) holds the PEGI Acquired Interest or the Subject Project
Interest. 5.         Security / Recourse

Loans under the Facility (“Loans”) will be secured by a pledge of the Sponsor’s
equity interest in the Borrower and will thus be structurally subordinated to
the senior project construction financing.

 

Certain indemnities may also be provided by the Sponsor, corresponding to the
allocation of construction risk in the applicable purchase and sale agreement
for the Acquired Interest or the Committed Acquisition.

 

Otherwise the Facility will be non-recourse to the Sponsor. The Sponsor will
retain the right to make unlimited injections of equity to cure events of
default.

 

6.         Sizing

The Facility will be sized at 100% of either:

 

(i)            in the case of an Acquired Interest, the agreed purchase price
for the PEGI Acquired Interest; or

 

(ii)          in the case of a Committed Acquisition, the required construction
equity investment in the project.

 

 14

 

7.        Use of Proceeds

The proceeds of the Loans will be used to fund either:

 

(i)            PEGI’s acquisition of the PEGI Acquired Interest or a
distribution to PEGI to reimburse the cost of the PEGI Acquired Interest; or

 

(ii)           in the case of a Committed Acquisition, a distribution to the
Sponsor after the project construction equity investment has been fully funded.

 

8.        Interest & Fees

The Loans will bear interest at a fixed rate that is equal to the 25-year
after-tax internal rate of return for the Acquired Interest or Committed
Acquisition, per the financial model established on the signing date of the
applicable purchase and sale agreement.

 

In the case of an Acquired Interest, interest on the Loans may be paid quarterly
in cash or capitalized into the balance of the Loans, at the Borrower’s
election.

 

In the case of a Committed Acquisition, interest will be paid quarterly in cash.

 

No upfront fees or commitment fees will be payable.

 

9.        Reserve Requirements None. 10.     Repayment

The Loans will be repaid:

 

(i)    via a sweep of project cash distributions received by the Borrower; no
distributions from the Borrower to the Sponsor will be permitted; and

 

(ii)    in full upon Maturity (see Section 11); and

 

(iii)   in the case of a Committed Acquisition, upon divestiture of the Subject
Project Interest or the Borrower, by the Sponsor.

 

No scheduled amortization of the Loans will be required. The Loans may be
voluntarily prepaid in full or in part, at any time, at the Borrower’s election.

 

11.     Maturity The Facility will mature 12 months after COD of the project.
12.     Conditions Precedent to Closing Conditions precedent (and Borrower
representations and warranties) will be consistent with those given by the
Sponsor under the applicable purchase and sale agreement.    

 2

 

EXHIBIT F 

MATERIAL CONTRACTS

 

For each Subject Project Interest jointly acquired by PSP and PEGI “Material
Contracts” shall mean Contracts of the following types:

 

i.any lease or other type of agreement granting long-term real property tenure
rights that is material to the Project, taken as a whole.

 

ii.applicable third-party partnership agreements (including agreements with tax
equity partners).

 

iii.the engineering, procurement and construction agreement, balance-of-plant
construction contract or similar agreement and related guarantee (but only to
the extent adversely affecting the warranty provisions thereof).

 

iv.the turbine supply agreement or similar material equipment supply agreement
and related guarantee (but only to the extent adversely affecting the warranty
provisions thereof).

 

v.the service and maintenance agreement or similar agreement entered into in
respect of the wind turbines or any other material equipment.

 

vi.long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Subject Project Company.

 

vii.the interconnection agreement.

 

viii.agreements evidencing indebtedness of the types described in clause (h)
under “PSP Consent Rights” in Exhibit D; provided that agreements evidencing
indebtedness that PEGI is permitted to incur without PSP’s consent under such
clause (h) shall not require PSP’s consent under clause (n) under “PSP Consent
Rights” in Exhibit D.

 

ix.any other Contract that affects the Operating Period to which any Subject
Project Company jointly acquired by PSP and PEGI or any of its Subsidiaries is a
party or by which such Person, or any of its assets is bound and that:

 

1.limits the freedom of any Subject Project Company or any of its Subsidiaries
to compete in any line of business or with any Person or in any area or granting
“most favored nation” or similar status, in a manner that is material to the
Project, taken as a whole;

 

2.is with Seller or any of its Affiliates that is material to the Project, taken
as a whole; or

 

3.the entry into or loss of which would result in a material adverse effect.

 

 3

 

 

For purposes of this Exhibit F, "Project" means the power generation, storage or
transmission facility or project owned by a Subject Project Company jointly
acquired by PSP and PEGI.

 

 

 

 



 4

 



 

 

  

